Citation Nr: 1043036	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-11 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to an effective date prior to February 26, 2007 
for the grant of a 10 percent evaluation for bilateral perforated 
tympanic membrane with hearing loss.

2.  Entitlement to an effective date prior to February 26, 2007 
for the grant of a separate evaluation for a right shoulder 
shrapnel wound.

3.  Entitlement to an effective date prior to February 26, 2007 
for the grant of a separate evaluation for a left shoulder 
shrapnel wound.

4.  Entitlement to an effective date prior to February 26, 2007 
for the grant of service connection for a right lateral chest 
scar.

5.  Entitlement to an effective date prior to April 9, 2008 for 
the grant of service connection for posttraumatic stress disorder 
with depression and anxiety.

6.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
osteoarthritis.

7.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a heart 
disorder.

8.  Entitlement to an increased rating for scars of the right 
neck, right ear, and scalp, currently evaluated as 10 percent 
disabling.

9.  Entitlement to an increased rating for scars of the right 
shoulder and arm, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased rating for scars of the left 
shoulder, currently evaluated as 10 percent disabling.

11.  Entitlement to an increased rating for scars of the right 
buttock, right hip, right knee, and right calf, currently 
evaluated as 10 percent disabling.

12.  Entitlement to an increased rating for bilateral perforated 
tympanic membrane with hearing loss, currently evaluated as 10 
percent disabling.

13.  Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling.

14.  Entitlement to an initial evaluation in excess of 50 percent 
for headaches.

15.  Entitlement to an evaluation in excess of 10 percent for 
headaches, on and after January 1, 2010.

16.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder, with depression and anxiety.

17.  Entitlement to an initial evaluation in excess of 40 percent 
for a right shoulder shrapnel wound.

18.  Entitlement to an initial evaluation in excess of 10 percent 
for a left shoulder shrapnel wound.

19.  Entitlement to an initial compensable evaluation for right 
lateral chest scars.


REPRESENTATION

Appellant represented by:	Darla Lilley, Esq.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2007, November 2008, and December 2008 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office in North Little Rock, Arkansas (RO).  

The issues of entitlement to an increased evaluation in excess of 
10 percent for scars of the right neck, right ear, and scalp; 
entitlement to an initial evaluation in excess of 10 percent for 
right lateral chest scars; entitlement to an initial evaluation 
in excess of 10 percent for a left shoulder shrapnel wound; and 
entitlement to an increased rating greater than 10 percent for a 
headache disorder on and after January 1, 2010 are addressed in 
the remand portion of the decision below, and are remanded to the 
RO.

The issues of entitlement to service connection for a head 
disorder and entitlement to service connection for a plastic 
jugular vein were raised by the Veteran in February 2010, but 
have not yet been adjudicated by the RO.  Therefore, the Board 
does not have jurisdiction over them and they are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  In an October 1999 rating decision, the RO denied service 
connection for posttraumatic stress disorder (PTSD) because the 
evidence did not show a diagnosis of PTSD.  That decision is 
final based on the evidence then of record.

2.  A claim to reopen the issue of entitlement to service 
connection for PTSD was received by VA on July 26, 2007.

3.  The first evidence of record reflecting a diagnosis of PTSD 
was a July 30, 2008 VA examination; thus, the date that 
entitlement arose was July 30, 2008.

4.  The RO received the Veteran's claim of entitlement to a 
compensable evaluation for bilateral perforated tympanic membrane 
with hearing loss on February 26, 2007.

5.  A January 3, 2007 VA treatment record constitutes an informal 
claim for entitlement to a compensable evaluation for service-
connected bilateral perforated tympanic membrane with hearing 
loss.

6.  The evidence of record reflects that entitlement to a 
compensable evaluation for bilateral perforated tympanic membrane 
with hearing loss arose in April 2007, the date of the Veteran's 
VA audiological examination.

7.  The RO received the Veteran's claims of entitlement to 
increased evaluations for right shoulder and arm scars and left 
shoulder scars on February 26, 2007.  

8.  A January 3, 2007 VA treatment record constitutes an informal 
claim for entitlement to increased evaluations for right shoulder 
and arm scars and left shoulder scars based on right and left 
shoulder decreased range of motion and reports of shrapnel in the 
entire right side of the body.


9.  The evidence of record reflects that entitlement to a 
separate evaluation for right shoulder shrapnel wound, left 
shoulder shrapnel wound, and right lateral chest scar arose in 
May 2007, the date of the Veteran's VA examination.

10.  In an October 1999 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
osteoarthritis because the evidence did not show a current 
diagnosis of osteoarthritis showing a chronic disability subject 
to service connection or that osteoarthritis was incurred in 
service or manifest to a compensable degree within the 
presumptive period following service discharge.  Although 
notified of the decision the same month, the Veteran did not 
perfect an appeal thereof.

11.  Evidence associated with the claims file since the 
unappealed October 1999 rating decision is new and material and 
raises a reasonable possibility of substantiating the claim for 
entitlement to service connection for osteoarthritis.

12.  The weight of the probative evidence of record does not show 
that the Veteran's currently diagnosed arthritis is related to 
his active military service.

13.  In an October 1999 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a heart 
disorder because the evidence did not show heart problems showing 
a chronic disability subject to service connection in service or 
post-service medical records.  Although notified of that decision 
the same month, the Veteran did not perfect an appeal thereof.

14.  Evidence associated with the claims file since the 
unappealed October 1999 rating decision is new and material and 
raises a reasonable possibility of substantiating the claim for 
entitlement to service connection for a heart disorder.

15.  The medical evidence of record shows that the Veteran's 
heart disorder is directly related to inservice exposure to 
herbicide agents.

16.  The Veteran's service-connected right shoulder and arm scars 
are receiving the maximum schedular evaluation.


17.  The Veteran's left shoulder scars are receiving the maximum 
schedular evaluation.  

18.  The Veteran's right buttock, right hip, right knee, and 
right calf scars are not manifested by any evidence of 
interference with muscle function or limitation of function of 
the affected part.

19.  The Veteran's service-connected right shoulder shrapnel 
wound is receiving the maximum schedular evaluation.  

20.  The Veteran's bilateral perforated tympanic membrane with 
hearing loss is manifested by no more than Level VIII hearing 
acuity in the right ear, and Level II hearing acuity in the left 
ear.

21.  The Veteran's service-connected bilateral tinnitus is 
receiving the maximum schedular evaluation.

22.  Prior to January 1, 2010, the Veteran's service-connected 
headache disorder is receiving the maximum schedular evaluation.

23.  Since the initial grant of service connection, the Veteran's 
PTSD with depression and anxiety has been manifested by 
nightmares, sleep disturbance, intrusive thoughts and memories, 
avoidance of trauma-related stimuli, reliving traumatic 
experiences, depressed and dysphoric mood, increased startle 
response, and homicidal ideation without intent.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 9, 2008 for 
the grant of service connection for PTSD have not been met.  38 
U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.156, 3.157, 3.400 (2009).

2.  The criteria for an effective date prior to February 26, 2007 
for entitlement to a compensable evaluation for bilateral 
perforated tympanic membrane with hearing loss have not been met.  
38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (2009).

3.  The criteria for an effective date prior to February 26, 2007 
for entitlement to a separate evaluation for a right shoulder 
shrapnel wound have not been met.  38 U.S.C.A. §§ 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2009).

4.  The criteria for an effective date prior to February 26, 2007 
for entitlement to a separate evaluation for a left shoulder 
shrapnel wound have not been met.  38 U.S.C.A. §§ 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2009).

5.  The criteria for an effective date prior to February 26, 2007 
for entitlement to a separate evaluation for a right lateral 
chest scar have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2009).

6.  New and material evidence has been submitted since the RO's 
October 1999 rating decision, and the Veteran's claim for service 
connection for osteoarthritis is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).

7.  Arthritis was not incurred in, or aggravated by, active 
military service, nor can it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

8.  New and material evidence has been submitted since the RO's 
October 1999 rating decision, and the Veteran's claim for service 
connection for a heart disorder is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

9.  A heart disorder was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

10.  The criteria for an evaluation in excess of 10 percent for 
right shoulder and arm scars have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2008).

11.  The criteria for an evaluation in excess of 10 percent for 
left shoulder scars have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2008).

12.  The criteria for an evaluation in excess of 10 percent for 
right buttock, right hip, right knee, and right calf scars have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2008).

13.  The criteria for an initial rating in excess of 40 percent 
for a right shoulder shrapnel wound have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5301 (2009).

14.  The criteria for an increased evaluation in excess of 10 
percent for bilateral perforated tympanic membrane with hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2009).

15.  There is no legal basis for the assignment of a disability 
evaluation in excess of 10 percent for bilateral tinnitus.  38 
U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2009).

16.  The criteria for an initial evaluation greater than 50 
percent from July 27, 2007 to January 1, 2010, for a headache 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).

17.  The criteria for an initial evaluation in excess of 30 
percent for PTSD with depression and anxiety have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Without deciding whether the notice and development requirements 
have been satisfied, the Board is not precluded from adjudicating 
the issues of whether new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for osteoarthritis and a heart disorder and from 
adjudicating the issue of entitlement to service connection for a 
heart disorder.  This is so because the Board is taking action 
favorable to the Veteran by reopening the claims for service 
connection for osteoarthritis and a heart disorder and by 
granting service connection for a heart disorder.  As such, this 
decision poses no risk of prejudice to the Veteran with respect 
to those issues.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's remaining claims decided herein, VA 
has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Prior to 
an August 2010 readjudication of the Veteran's claims, letters 
dated in April 2007, March 2008, June 2008, and August 2008 
satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated 
and remanded, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the issuance of 
a fully compliant notification letter followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 
(Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 
556 U.S. - (2009).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran's service treatment records and VA medical treatment 
records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 
3.159.  The Veteran was also accorded numerous VA examinations 
pertaining to his claims during the course of his appeal.  38 
C.F.R. § 3.159(c)(4).  The Veteran has not indicated that he 
found these examinations to be inadequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  Moreover, the Board finds that the VA 
examinations obtained in this case are adequate, and they provide 
sufficient detail to determine the severity of the Veteran's 
service-connected disorders.  Although the Veteran was not 
provided with a VA examination with regard to his claim for 
entitlement to service connection for osteoarthritis, one was not 
required in this case because the evidence does not show a injury 
during service and there is no competent evidence of record 
indicating that the Veteran's current osteoarthritis may be 
related to his active duty service.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-
86 (2006).  Finally, there is no indication in the record that 
any additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  See Pelegrini, 18 
Vet. App. 112.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance reasonably 
affects the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

I.  Earlier Effective Date Claims

A.  Service Connection Claim - PTSD with Depression and Anxiety

The Veteran claims entitlement to an effective date prior to 
April 9, 2008 for the grant of service connection for PTSD with 
depression and anxiety.  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant 
of compensation will be the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, the 
effective date is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Under 38 C.F.R. § 3.400(r), the effective date 
of a reopened claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  See Sears v. 
Principi, 16 Vet. App. 244, 248 ("The Court thus holds that the 
effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its 
face with respect to granting an effective date for an award of 
VA periodic monetary benefits no earlier than the date that the 
claim for reopening was filed.").  Unless specifically provided, 
the effective date will be assigned on the basis of the facts as 
found.  38 C.F.R. § 3.400(a).  

Any claim for a benefit that is received after final disallowance 
of an earlier claim will be considered a reopened claim if 
accompanied by new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.160(e) (2009).  A "claim" is defined 
in the VA regulations as "a formal or informal communication in 
writing requesting a determination of entitlement, or evidencing 
a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2009).  An informal claim is "[a]ny communication or action 
indicating intent to apply for one or more benefits."  38 C.F.R. 
§ 3.155(a).  VA must look to all communications from a claimant 
that may be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992).

In August 1999, the Veteran filed a claim for entitlement to 
service connection for a psychiatric disorder.  By an October 
1999 rating decision, the RO denied service connection for PTSD 
because the evidence did not establish a clear diagnosis of PTSD.  
The Veteran did not file a notice of disagreement with this 
rating decision, and it is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).  On April 9, 2008, the Veteran 
filed a claim seeking to reopen the issue of entitlement to 
service connection for PTSD.  By a November 2008 rating decision, 
the RO reopened and granted service connection for PTSD and 
assigned a 30 percent evaluation effective April 9, 2008, the 
date of the Veteran's claim.

The evidence of record also reflects that, on July 26, 2007, the 
Veteran's representative submitted a claim requesting that the RO 
consider entitlement to service connection for nervousness.  
Although that claim was separately denied by the RO in December 
2008, it was denied because "this is a part of the symptoms of 
your post-traumatic stress disorder and is not a separate and 
discrete disability for which service connection may be 
granted."  In addition, on August 22, 2007, the Veteran 
submitted a statement reporting that there were things that he 
could not think about, such as "looking down a gun barrel and 
seeing a human being explode when you pull the trigger, the lives 
of twenty seven people that you know you killed, coming home and 
being spit on, called baby killer, and one person told [him] 'you 
should have died over there now we have to support you.'"  In a 
letter submitted along with the Veteran's statement, the 
Veteran's representative asked that the RO "consider direct and 
secondary service connection with the highest possible rating for 
each condition described in the attached correspondence" and 
that the RO also consider the "highest possible rating for . . . 
the underlying anxiety and depression evidenced throughout [the 
Veteran's] attached correspondence."  Review of the Veteran's 
claims file reflects that there is no other correspondence or 
other evidence of record received between October 1999 and July 
2007 which addresses any of the Veteran's psychiatric symptoms or 
disorders.  The evidence of record also reflects that PTSD was 
first diagnosed in July 2008 during a VA examination.  The 
evidence of record prior to July 2008 is negative for any medical 
diagnoses of PTSD or any other psychiatric disorder.

After a thorough consideration of the evidence of record, the 
Board concludes that an effective date prior to April 9, 2008 is 
not warranted for the grant of service connection for the 
Veteran's PTSD.  38 C.F.R. § 3.400(r).  The RO construed the 
Veteran's April 9, 2008 correspondence as the first claim to 
reopen the issue of entitlement to service connection for PTSD 
filed after the October 1999 final denial.  However, review of 
the evidence of record reflects that the July 26, 2007 
correspondence submitted by the Veteran's representative can be 
construed as a claim to reopen.

As previously noted, an informal claim is "[a]ny communication 
or action indicating intent to apply for one or more benefits."  
38 C.F.R. § 3.155(a).  Although the July 26, 2007 claim submitted 
by the Veteran's representative requested service connection for 
"nervousness," a claim for entitlement to service connection 
for an identified psychiatric disorder, such as nervousness in 
this case, must be considered as a claim for any mental 
disability that may be reasonably encompassed . . . ."  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  In essence, a veteran does 
not file a claim to receive benefits for a particular psychiatric 
diagnosis that is named on a claims form, but instead makes a 
general claim for compensation for the affliction posed by the 
Veteran's overall psychiatric symptomatology.  Id.  Accordingly, 
although the July 26, 2007 correspondence from the Veteran's 
representative requested service connection for "nervousness," 
under Clemons, the Board construes this as a request for service 
connection for PTSD.  Thus, as the July 26, 2007 correspondence 
is accepted as a claim to reopen the issue of entitlement to 
service connection for PTSD and because there is no additional 
evidence or correspondence of record received between October 
1999 and July 2007 which could be construed as a claim to reopen 
the issue of entitlement to service connection for PTSD, the date 
of the claim to reopen is July 26, 2007.  

As previously mentioned, the Veteran's initial claim for 
entitlement to service connection for PTSD was denied by the RO 
in an October 1999 rating decision because there was no evidence 
of a formal diagnosis of PTSD.  In that regard, the RO reopened 
and granted the Veteran's claim for service connection for PTSD 
based on the July 30, 2008 VA examination which is the first 
evidence of record reflecting a diagnosis of PTSD or any other 
psychiatric disorder.  Thus, the Board finds that July 30, 2008 
is the date that entitlement to service connection arose.  

Under the general rule of effective dates for reopened claims, 
the Veteran is not entitled to an effective date prior to April 
9, 2008.  38 C.F.R. § 3.400(r).  Here, the date of receipt of the 
claim to reopen is July 26, 2007 and the date that entitlement 
arose is July 30, 2008, the date of the VA examination that 
provided a PTSD diagnosis in accordance with VA regulations.  See 
38 C.F.R. §§ 3.304, 4.125 (2009).  Thus, the proper effective 
date is the later of the two dates, July 30, 2008.  For the 
foregoing reasons, the Board concludes that an effective date 
prior to April 9, 2008 for the award of service connection for 
PTSD is not warranted.

The Board acknowledges the Veteran's contention in his August 
2008 statement that he is entitled to back pay for PTSD through 
the date of his discharge from service because he had PTSD "all 
the way back to Vietnamn [sic]."  However, the medical evidence 
of record does not corroborate the Veteran's statement, as the 
first medical evidence of a diagnosis of PTSD was during the July 
30, 2008 VA examination.  Even if the evidence showed a diagnosis 
of PTSD at the time of the Veteran's discharge from service, the 
Veteran did not file a claim for entitlement to service 
connection until August 1999.  

Accordingly, as there is no evidence of a claim to reopen the 
issue of entitlement to service connection for PTSD prior to July 
26, 2007 and the evidence reflects that the date entitlement to 
service connection for PTSD arose was July 30, 2008, there is no 
legal basis on which to assign an effective date prior to April 
9, 2008 for the grant of service connection for PTSD.  The 
provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 are 
clear that an award of service connection "shall" be the later 
of the receipt of the claim to reopen or the date entitlement 
arose.  Accordingly, an effective date prior to April 9, 2008 is 
not warranted for the Veteran's service-connected PTSD.

B.  Increased Rating Claims

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  As 
previously noted, a claim is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2009).  An 
informal claim is "[a]ny communication or action indicating 
intent to apply for one or more benefits."  38 C.F.R. § 
3.155(a).  VA must look to all communications from a claimant 
that may be interpreted as applications or claims, formal and 
informal, for benefits and is required to identify and act on 
informal claims for benefits.  Servello, 3 Vet. App. at 198.

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the date 
of receipt of the claim for increased compensation.  38 C.F.R. 
§ 3.400(o)(2).  Under those circumstances, the effective date of 
the award is the earliest date at which it was ascertainable that 
an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The 
question of when an increase in disability is factually 
ascertainable is based on the evidence in the Veteran's claims 
folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

      i.  Bilateral Perforated Tympanic Membrane with Hearing 
Loss

Service connection for bilateral perforated tympanic membrane 
with hearing loss was granted by a January 1970 rating decision 
and a noncompensable evaluation was assigned under 38 C.F.R. 
§ 4.87, Diagnostic Code 6211, effective March 8, 1969.  The 
Veteran did not file a notice of disagreement with this rating 
decision, and it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  In September 1979, the Veteran filed a claim for an 
increased evaluation for service-connected bilateral perforated 
tympanic membrane with hearing loss, but in a January 1980 rating 
decision, the RO denied the Veteran's claim.  The rating decision 
reflects that the claim was considered under 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100, 6211.  The Veteran did not file a 
notice of disagreement with this rating decision, and it is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In August 
1999 and February 2000, the Veteran filed additional informal 
claims for an increased evaluation for his service-connected 
bilateral perforated tympanic membrane with hearing loss.  
However, in October 1999 and May 2000 rating decisions, 
respectively, the RO again denied the Veteran's claims for 
increased evaluations.  The Veteran did not file a notice of 
disagreement with either of these rating decisions, and they are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In February 
2007, the Veteran filed the present informal claim seeking 
entitlement to an increased rating for bilateral perforated 
tympanic membrane with hearing loss.  There is no evidence of 
record that indicates that the Veteran submitted any kind of 
communication or evidence pertinent to his bilateral perforated 
tympanic membrane with hearing loss between May 2000 and February 
26, 2007.  As such, there are no communications from the Veteran 
which qualify as a formal or informal claim for benefits prior to 
February 26, 2007.

In addition, once a formal claim for compensation has been 
allowed, the report of a VA examination will be accepted as an 
informal claim for increased benefits when such record relates to 
examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one year 
from the date of such record.  38 C.F.R. § 3.157(b).  In this 
case, there are VA medical records dated after May 2000 and prior 
to February 26, 2007 which are associated with the claims file.  
These records, dated from January 2007 to February 2007, note 
complaints of right ear deafness.  Specifically, a January 3, 
2007 VA treatment record reflects that the Veteran reported 
deafness in his right ear and hearing loss.  Physical examination 
of the right ear revealed an abnormal tympanic membrane which was 
scarred.  Examination of the left ear showed a normal tympanic 
membrane.  As the January 3, 2007 VA treatment record relates to 
the Veteran's bilateral perforated tympanic membrane with hearing 
loss, and was received within one year of the date of the 
Veteran's February 2007 claim for a compensable evaluation, the 
Board finds that it meets the criteria for an informal claim 
under 38 C.F.R. § 3.157.  As such, the date of claim of 
entitlement to a compensable evaluation for bilateral perforated 
tympanic membrane with hearing loss is January 3, 2007.

Nevertheless, as previously noted, the effective date of an 
evaluation and award of compensation for an increased rating 
claim is the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  In this case, the evidence shows that the date 
entitlement arose occurred later than the date of receipt of the 
claim, and thus, an effective date prior to February 26, 2007 is 
not warranted.  

Specifically, although the January 3, 2007 VA treatment record 
notes that the Veteran reported right ear deafness and hearing 
loss, the clinical examination did not provide sufficient 
information to award a compensable evaluation for bilateral 
perforated tympanic membrane with hearing loss under the 
pertinent diagnostic criteria, as the report does not reflect 
that the Veteran underwent an audiological evaluation or 
otherwise indicate that the Veteran had decreased hearing acuity 
in either of his ears.  Accordingly, the first medical evidence 
of record which reflects an increase in the Veteran's service-
connected bilateral perforated tympanic membrane with hearing 
loss is an April 2007 VA examination report, the results of which 
reflect a compensable loss of hearing acuity under the pertinent 
diagnostic criteria.  Thus, the date that entitlement arose was 
in April 2007 when the Veteran underwent a VA examination to 
determine the severity of his bilateral perforated tympanic 
membrane with hearing loss.  Accordingly, as the proper effective 
date of an evaluation and award of compensation for an increased 
rating claim is the date of receipt of the claim or the date 
entitlement arose, whichever is later, and because the evidence 
reflects that the date entitlement arose was the date of the 
April 2007 VA examination which was later than the January 3, 
2007 date of claim, an effective date prior to February 26, 2007 
for the award of a compensable evaluation for bilateral 
perforated tympanic membrane with hearing loss is not warranted.

An effective date prior to February 26, 2007 is also not 
warranted under the exception in 38 C.F.R. § 3.400(o)(2).  To 
obtain an earlier effective date under the exception, the 
evidence must demonstrate a factually ascertainable increase in 
the Veteran's service-connected bilateral perforated tympanic 
membrane with hearing loss beginning sometime in the period from 
February 26, 2006 to February 26, 2007.  In this regard, the only 
medical evidence of record which relates to the Veteran's 
bilateral perforated tympanic membrane with hearing loss is the 
January 3, 2007 VA treatment record.  However, as previously 
discussed, while the treatment record notes the Veteran's 
complaints of right ear deafness, it does not provide the results 
of an audiological evaluation which is necessary to determine 
entitlement to an increase in the Veteran's bilateral perforated 
tympanic membrane with hearing loss under the pertinent rating 
criteria.  Thus, the evidence of record does not demonstrate a 
factually ascertainable increase in the Veteran's 
service-connected bilateral perforated tympanic membrane with 
hearing loss prior to February 26, 2007.

Accordingly, an effective date earlier than February 26, 2007 for 
a compensable evaluation for service-connected bilateral 
perforated tympanic membrane with hearing loss is not warranted.  
See also 38 C.F.R. § 3.400.



	ii.  Right Shoulder Shrapnel Wound, Left Shoulder Shrapnel 
Wound, Right Lateral Chest Scar

Based on the Veteran's February 26, 2007 claims for entitlement 
to an increased rating for his service-connected right shoulder 
and arm scars (previously rated as paresthesis) and entitlement 
to an increased rating for left shoulder scars, a rating decision 
dated in August 2007 granted a separate 40 percent evaluation for 
a right shoulder shrapnel wound and a 10 percent evaluation for a 
left shoulder shrapnel wound, both effective February 26, 2007, 
the date of the Veteran's claims for increased ratings.  
Similarly, based on a February 26, 2007 claim for entitlement to 
an increased rating for right shoulder and right arm scars, the 
August 2007 rating decision granted a separate noncompensable 
evaluation for a right lateral chest scar, effective February 26, 
2007, the date of the Veteran's claim for an increased rating.

Service connection for right shoulder and arm scars was granted 
by a May 1969 rating decision and a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8517, 
effective March 8, 1969.  The Veteran did not file a notice of 
disagreement with this rating decision, and it is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  By an August 1969 rating 
decision, the RO changed the diagnostic code under which the 
Veteran's right shoulder and arm scars were evaluated to 
38 C.F.R. § 4.118, Diagnostic Code 7804.  The August 1969 rating 
decision also granted service connection for left shoulder scars 
and assigned a 10 percent evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, effective March 8, 1969.  The Veteran did 
not file a notice of disagreement with this rating decision, and 
it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In 
September 1979 and August 1999, the Veteran filed claims for 
increased evaluation for his service-connected right shoulder and 
arm scars and left shoulder scars.  However, in January 1980 and 
October 1999 rating decisions, respectively, the RO again denied 
the Veteran's claims for increased evaluations.  The Veteran did 
not file a notice of disagreement with these rating decisions, 
and they are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
In February 2007, the Veteran filed the present informal claims 
seeking increased evaluations for right shoulder and arm scars 
and left shoulder scars.  By an August 2007 rating decision, the 
RO denied the claims of entitlement to increased evaluations, but 
granted a separate 40 percent evaluation for shrapnel wound to 
the right shoulder, a separate 10 percent evaluation for shrapnel 
wound to the left shoulder, and a separate noncompensable 
evaluation for right lateral chest scar, all effective February 
26, 2007.

As noted above, the effective date of an evaluation and award of 
compensation for an increased evaluation is the later of the date 
of receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  There 
is no evidence of record that indicates that the Veteran 
submitted any kind of communication or evidence pertinent to his 
right shoulder and arm scars or left shoulder scars between May 
2000 and February 26, 2007.  As such, there are no communications 
from the Veteran which qualify as a formal or informal claim for 
benefits prior to February 26, 2007.

However, a January 3, 2007 VA treatment record reflects that the 
Veteran reported shrapnel in the entire right side of his body 
and physical examination showed dilated superficial upper chest 
cutaneous vessels and decreased range of motion in both 
shoulders.  As the January 3, 2007 VA treatment record relates to 
the shrapnel in the entire right side of the body, which is 
relevant to his service-connected right shoulder and arm scars, 
as well as decreased range of motion in each of the shoulders 
which was subsequently linked to the Veteran's right shoulder and 
arm scars and left shoulder scars, the Board finds that it meets 
the criteria for informal claims for increased ratings under 
38 C.F.R. § 3.157.  As such, the date of claim of entitlement to 
a separate evaluation for a right shoulder shrapnel wound, 
entitlement to a separate evaluation for a left shoulder shrapnel 
wound, and entitlement to a separate evaluation for a right 
lateral chest scar is January 3, 2007.  

Nevertheless, as previously noted, the effective date of an 
evaluation and award of compensation for an increased rating 
claim is the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  In this case, the evidence shows that the date 
entitlement arose occurred later than the date of receipt of the 
claims, and thus, effective dates for a shrapnel wound to the 
right shoulder, a shrapnel wound to the left shoulder, and a 
right lateral chest scar prior to February 26, 2007 are not 
warranted.  

Specifically, while the January 3, 2007 VA treatment record 
reflects that the Veteran had decreased motion in the right and 
left shoulders, the examination report did not provide the 
results of the range of motion testing or other findings 
describing the severity of any muscle impairment found sufficient 
to award a separate evaluation for a right shoulder shrapnel 
wound or left shoulder shrapnel wound under the pertinent 
diagnostic criteria.  Similarly, although the Veteran reported 
shrapnel in the entire right side of his body and examination 
showed dilated superficial upper chest cutaneous vessels, the 
January 3, 2007 VA treatment record did not indicate that there 
was shrapnel in, or a scar on, the right side of the Veteran's 
chest.  Accordingly, the first medical evidence of record which 
shows shrapnel wounds in the right and left shoulder with 
evidence describing the impact on muscle function and range of 
motion and a right lateral chest scar is a May 2007 VA 
examination report.  Thus, the date that entitlement arose was in 
May 2007 when the Veteran underwent a VA examination to determine 
the severity of his right shoulder and arm scars and left 
shoulder scars.  Accordingly, as the proper effective date of an 
evaluation and award of compensation for an increased rating 
claim is the date of receipt of the claim or the date entitlement 
arose, whichever is later, and because the evidence reflects that 
the date entitlement arose was the date of the May 2007 VA 
examination which was later than the January 3, 2007 date of 
claim, an effective date prior to February 26, 2007 for the award 
of a separate evaluation for a shrapnel wound to the right 
shoulder, a separate evaluation for a shrapnel wound to the left 
shoulder, and a right lateral chest scar is not warranted.

An effective date prior to February 26, 2007 is also not 
warranted under the exception in 38 C.F.R. § 3.400(o)(2).  To 
obtain an earlier effective date under the exception, the 
evidence must demonstrate a factually ascertainable increase in 
the Veteran's service-connected right shoulder and arm scars and 
left shoulder scar beginning sometime in the period from February 
26, 2006 to February 26, 2007.  In this regard, the only medical 
evidence of record which relates to the Veteran's right shoulder 
and arm scars, left shoulder scar, right shoulder wound, left 
shoulder wound, or right lateral chest scar is the January 3, 
2007 VA treatment record.  However, as previously discussed, 
while the treatment record notes the Veteran's complaints of 
shrapnel in the entire right side of his body and findings of 
decreased range of motion in both shoulders and dilated 
superficial upper chest cutaneous vessels, it does not provide 
range of motion findings or otherwise describe the severity of 
any muscle impairment for a right shoulder shrapnel wound or a 
left shoulder shrapnel wound.  Also, it does not indicate that 
there was shrapnel in or a scar on the right side of the 
Veteran's chest.  Thus, the evidence of record does not 
demonstrate a factually ascertainable increase in the Veteran's 
service-connected right shoulder and arm scars and left shoulder 
scar sufficient to warrant a separate evaluation for a right 
shoulder shrapnel wound, a left shoulder shrapnel wound, or a 
right lateral chest scar prior to February 26, 2007.

The effective date for an increased rating will be the later of 
the date of receipt of the claim or the date entitlement arose.  
38 C.F.R. § 3.400.  Accordingly, an effective date prior to 
February 26, 2007 for the award of separate evaluations for a 
right shoulder shrapnel wound, a left shoulder shrapnel wound, 
and a right lateral chest scar is not warranted.

II.  New and Material Evidence and Service Connection Claims

The Veteran contends that he has submitted new and material 
evidence sufficient to reopen his claims of entitlement to 
service connection for osteoarthritis and a heart disorder.

Although a decision is final, a claim will be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 5108.  Because the 
October 1999 rating decision is the last final disallowance with 
regard to the Veteran's claims for service connection for 
osteoarthritis and a heart disorder, the Board must review all of 
the evidence submitted since that action to determine whether the 
Veteran's claims for service connection should be reopened and 
readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 
273, 282-83 (1996).  If new and material evidence is presented 
with respect to a claim which has been disallowed, the Board 
shall reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  See 38 C.F.R. § 3.156(a).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Moreover, in the case of arthritis, 
service connection may be granted if such disease is manifested 
in service, or manifested to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of postservice continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology."  Barr, 21 Vet. 
App. at 307. A claimant may rely on lay evidence "to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 
1377 (Fed. Cir. 2007) (footnote omitted).

A.  Osteoarthritis

The Veteran's initial claim seeking service connection for 
osteoarthritis was denied by the RO in an October 1999 rating 
decision on the basis that the evidence did not show "current 
osteoarthritis showing a chronic disability subject to service 
connection much less any evidence that it was incurred in service 
or manifest to a compensable degree within one year presumptive 
period following discharge."  Although provided notice of the 
October 1999 rating decision that same month, the Veteran did not 
file a timely notice of disagreement thereafter.  Thus, the 
October 1999 rating decision is final based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In this case, although the RO found in an August 2007 rating 
decision that the Veteran had not submitted new and material 
evidence to reopen his claim of entitlement to service connection 
for osteoarthritis, in an April 2008 statement of the case, the 
RO reopened the Veteran's claim of entitlement to service 
connection for osteoarthritis.  However, the RO's determination 
is not binding on the Board, and the Board must first decide 
whether new and material evidence has been received to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence has 
not been submitted).  Because the October 1999 rating decision is 
the last final disallowance for the Veteran's claim of 
entitlement to service connection for osteoarthritis, the Board 
must review all of the evidence submitted since that action to 
determine whether the Veteran's claim should be reopened and 
readjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

Comparing the evidence received since the RO's October 1999 
rating decision to the previous evidence of record, the Board 
finds that the additional evidence submitted includes evidence 
which is new and material to the issue of entitlement to service 
connection for osteoarthritis.  Specifically, May 2007 x-rays of 
the bilateral shoulders reveal arthritic changes at the 
acromioclavicular (AC) joints with spurring and some narrowing of 
the joint space.  February 1999, December 1999, and January 2000 
VA pre-operation nurse assessment forms note a history of 
arthritis.  An August 2008 VA treatment record notes a diagnosis 
of generalized uncontrolled osteoarthritis, and indicates that 
the Veteran was taking Piroxicam.  A March 2009 VA treatment 
record reflects a diagnosis of generalized osteoarthritis.  July 
2009 and April 2010 VA treatment records also note diagnoses of 
degenerative joint disease.  The newly received evidence reflects 
diagnoses of osteoarthritis, which was a part of the basis of the 
RO's October 1999 denial of entitlement to service connection.  
Thus, the evidence received since the October 1999 denial of the 
Veteran's claim raises a reasonable possibility of substantiating 
the Veteran's claim for service connection herein.  Accordingly, 
new and material evidence has been submitted, and the claim for 
entitlement to service connection for osteoarthritis is reopened.

Nevertheless, the evidence of record does not support entitlement 
to service connection for osteoarthritis.  The Veteran's service 
treatment records are negative for any complaints of or treatment 
for osteoarthritis during service.  

February 1999, December 1999, and February 2000 VA pre-operation 
nurses assessments note that the Veteran reported a history of 
arthritis.  In August 1999, the Veteran underwent a VA joints 
examination.  The report notes his complaints of pain in his 
shoulders, right hip, and right knee, which began in 1990 under 
no particular circumstances.  He reported that he saw a physician 
who diagnosed degenerative joint disease, but without x-rays.  
The examiner conducted a physical examination and concluded that, 
clinically, the Veteran had pain in his shoulders, right hip, and 
right knee with the focal findings being a positive patellar 
apprehension, a positive Apley grinding test, pain on palpation 
of the right knee, and pain on palpation of the glenohumeral 
joint of both shoulders.  X-rays of the shoulders and right knee 
were unremarkable.  The VA examiner stated that the Veteran's 
disorder was not traumatic, as the Veteran stated that it began 
under no particular circumstances.  

A January 2007 VA treatment record reveals that the Veteran 
reported a history of generalized osteoarthritis and that he was 
on Piroxicam.  Physical examination of the shoulders revealed 
decreased range of motion.  May 2007 VA x-rays of the shoulders 
showed arthritic changes in both AC joints.  An August 2008 VA 
treatment record reflects a diagnosis of generalized uncontrolled 
osteoarthritis, and that the Veteran was taking Piroxicam.  A 
March 2009 VA treatment record also reflects a diagnosis of 
generalized osteoarthritis.  A July 2009 VA treatment record show 
a diagnosis of degenerative joint disease in all large joints.  
An April 2010 VA treatment record notes that the Veteran reported 
that the arthritis in his right shoulder was unchanged.  The 
diagnosis was degenerative joint disease.

The evidence of record reflects current diagnoses of arthritis 
and osteoarthritis.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  However, 
arthritis was not diagnosed within one year after service 
discharge; therefore, service connection is not warranted on a 
presumptive basis.  See 38 U.S.C.A. § 1101, 1112, 1113; see also 
38 C.F.R. § 3.307, 3.309.  In addition, the Veteran's service 
treatment records are negative for any complaints of or treatment 
for arthritis during service.  Moreover, during an August 1999 VA 
examination, the Veteran noted that his pain began in 1990 under 
no particular circumstances.  Further, the Veteran has not 
provided any lay statements indicating that his arthritis began 
during service or contending that it is related to active duty 
service or a service-connected disorder.  Thus, there is no 
evidence of arthritis during military service.  See Barr, 21 Vet. 
App. at 307 (holding that service connection requires that a 
condition be noted during service).  

Further, there is no competent evidence of record which links the 
Veteran's arthritis to his military service or any incident 
therein.  In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
The Board acknowledges the Veteran's contentions that his 
arthritis is related to his active duty service.  However, the 
Veteran's statements are not competent evidence of a medical 
opinion regarding the etiology of his arthritis.  See Barr, 21 
Vet. App. at 307 (noting that lay testimony is competent to 
establish observable symptomatology but not competent to 
establish medical etiology or render medical opinions).  In 
addition, the Veteran has not indicated that he has had symptoms 
of arthritis continuously since service discharge.  Id.  In fact, 
he noted during an August 1999 VA examination that his symptoms 
began in 1990 under no particular circumstances.  Accordingly, as 
there is no competent evidence establishing that the Veteran's 
arthritis was incurred in or caused by active military service, 
service connection is not warranted.



B.  Heart Disorder

The Veteran's initial claim seeking service connection for a 
heart disorder was denied by the RO in an October 1999 rating 
decision because there was "no record of heart problems showing 
a chronic disability subject to service connection in service or 
in post service medical records."  Although provided notice of 
the October 1999 rating decision that same month, the Veteran did 
not file a timely notice of disagreement thereafter.  Thus, the 
October 1999 rating decision is final based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In this case, although the RO found in a November 2008 rating 
decision that the Veteran had not submitted new and material 
evidence to reopen his claim of entitlement to service connection 
for a heart disorder, in an August 2010 statement of the case, 
the RO reopened the Veteran's claim of entitlement to service 
connection for a heart disorder.  However, the RO's determination 
is not binding on the Board, and the Board must first decide 
whether new and material evidence has been received to reopen the 
claim.  Barnett, 83 F.3d at 1383-84; McGinnis, 4 Vet. App. at 244 
(holding that Board reopening is unlawful when new and material 
evidence has not been submitted).  Because the October 1999 
rating decision is the last final disallowance for the Veteran's 
claim of entitlement to service connection for a heart disorder, 
the Board must review all of the evidence submitted since that 
action to determine whether the Veteran's claim should be 
reopened and readjudicated on a de novo basis.  Evans, 9 Vet. 
App. at 282-83.

Comparing the evidence received since the RO's October 1999 
rating decision to the previous evidence of record, the Board 
finds that the additional evidence submitted includes evidence 
which is new and material to the issue of entitlement to service 
connection for a heart disorder.  Specifically, VA treatment 
records from December 1999 through June 2010 reveal numerous 
diagnoses of and treatment for coronary artery disease and 
ischemic heart disease.  VA treatment records from August 2007 
reflect that the Veteran was admitted to the hospital with 
complaints of chest pain.  The diagnosis at discharge was 
coronary artery disease.  The newly received VA treatment records 
reflect diagnoses of and treatment for coronary artery disease.  
Moreover, a June 2010 VA examiner opined that the Veteran's 
ischemic heart disease is "at least partially secondary to 
herbicide exposure" during active military service.  As the RO 
denied service connection for a heart disorder in October 1999 
because there was "no record of heart problems showing a chronic 
disability subject to service connection in service or in post 
service medical records," the newly received evidence reflecting 
diagnoses of coronary artery disease and ischemic heart disease 
and a medical opinion relating the Veteran's heart disease to 
active military service raises a reasonable possibility of 
substantiating the Veteran's claim for service connection herein.  
Accordingly, new and material evidence has been submitted, and 
the claim for entitlement to service connection for a heart 
disorder, to include coronary artery disease, is reopened.

In addition, the evidence of record demonstrates that the 
Veteran's current heart disorder is related to his active duty 
military service.  The Veteran's service treatment records are 
negative for any complaints of or treatment for a heart disorder 
during active military service.  Nevertheless, the Veteran's 
service treatment records reflect that he was physically in the 
Republic of Vietnam during active military service.  
Specifically, a January 1969 Medical Board report notes that the 
Veteran was injured from a rocket attack in May 1968 while near 
Dong Tam, Republic of Vietnam, and that he was initially treated 
for his injuries at the 24th evacuation hospital in the Republic 
of Vietnam.  VA regulations provide that a "veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  As the 
Veteran's service treatment records reflect that he was 
physically within the Republic of Vietnam during the pertinent 
time period, the Veteran is presumed to have been exposed to 
herbicide agents.

VA treatment records reveal diagnoses of and treatment for a 
heart disorder.  An August 1979 chest x-ray showed a normal size 
cardiac silhouette with clear lung fields and no pneumothorax.  
There was a 1 millimeter (mm.) round metallic density noted 
projecting over the epigastric region which was felt to represent 
an artifact.  A November 1979 chest x-ray was normal.  A December 
1999 treatment record notes a diagnosis of stable angina.  A 
December 1999 chest x-ray revealed that the lungs were clear, the 
heart size was within normal limits, and the bony thorax was 
intact.  A January 2007 VA treatment record notes the Veteran's 
complaints of heart disease manifested by occasional chest pain 
with pressure and lightening pain and radiation to the left 
shoulder.  A January 2007 chest x-ray was negative.  A February 
2007 treatment record reflects that the Veteran had elevated 
blood pressure for a few weeks.  

VA treatment records from July 2007 through August 2007 reflect 
that the Veteran was admitted to the hospital three times with 
complaints of chest pain.  Initially, the Veteran underwent 
coronary arteriograms which showed a stenosis in the mid left 
anterior descending artery, and a stent was placed.  He was 
hospitalized three days later with chest pain, but a repeat heart 
cathertization showed that his stent was open and he was doing 
well.  An August 2007 record reflects that the Veteran was 
discharged with a diagnosis of coronary artery disease.  He was 
hospitalized a third time in August 2007 with chest pain.  The 
conclusion was that the Veteran's chest pain was most likely not 
cardiac in origin.  The diagnosis was atypical chest pain.  In 
September 2007, the Veteran denied any chest pain and shortness 
of breath.  The diagnosis was coronary artery disease status post 
percutaneous coronary intervention to the mid left anterior 
descending artery. 

In January 2008, the Veteran underwent a VA heart examination.  
The Veteran denied any current chest pain and was able to work 
running a track hoe and operating heavy equipment for eight hours 
per day.  He was able to hunt and fish.  The examiner noted that 
the Veteran had risk factors for heart disease, including 
positive family history.  The examiner also reported that he had 
hypertension, hypercholesterolemia, and a long history of 
cigarette smoking.  Cardiac examination revealed regular rhythm, 
no murmurs, no clicks, and no arrhythmias.  The diagnosis was 
arteriosclerotic heart disease with a stent placed to the mid 
left anterior descending coronary artery in August of 2007.  
After reviewing the Veteran's claims file, the VA examiner 
concluded that the Veteran's heart disease was "due to a 
combination of his positive family history, hypercholesterolemia, 
hypertension, and chronic cigarette smoking and is not related to 
the anxiety related to his combat wounds."

An August 2008 VA treatment record notes diagnoses of 
uncontrolled hypertension, hyperlipidemia, and coronary artery 
disease.  March 2009 and July 2009 treatment records reflect 
diagnoses of coronary artery disease.  An August 2009 treatment 
record notes the Veteran's complaints of occasional chest pain 
and shows diagnoses of coronary artery disease with stable angina 
and hypertension.

In June 2010, the Veteran underwent another VA examination.  The 
Veteran reported chest pain consistent with angina approximately 
three times per month, which was relieved by two or three 
nitroglycerin and requiring five nitroglycerin on one occasion.  
The VA examiner diagnosed ischemic heart disease.  After 
reviewing the Veteran's claims file, the VA examiner opined that 
"[i]n as much as the Veteran was stationed in Vietnam and 
exposed to Agent Orange, it is as likely as not that his ischemic 
heart disease is at least partially secondary to herbicide 
exposure."

After a thorough review of the evidence of record, the Board 
concludes that service connection for a heart disorder is 
warranted.  The evidence of record reflects current diagnoses of 
coronary artery disease and ischemic heart disease.  See 
Degmetich, 104 F.3d at 1333 (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  Although the Veteran's service 
treatment records do not reflect complaints of or treatment for a 
heart disorder during active duty service, as previously 
discussed, they do show that the Veteran is presumed to have been 
exposed to herbicide agents during active military service.  

Importantly, the evidence of record is in relative equipoise as 
to whether the Veteran's heart disease is related to his active 
military service.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990) (in determining whether service connection is warranted, 
VA must decide whether the evidence supports the Veteran's claim 
or is in relative equipoise, with the Veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied).  
Specifically, the June 2010 VA examiner opined that the Veteran's 
"ischemic heart disease is at least partially secondary to 
herbicide exposure."  In contrast, the January 2008 VA 
examiner's opinion that the Veteran's heart disease was "due to 
a combination of his positive family history, 
hypercholesterolemia, hypertension, and chronic cigarette smoking 
and is not related to the anxiety related to his combat wounds."  
Accordingly, affording the Veteran the benefit of the doubt, 
service connection for a heart disorder is warranted.  Gilbert, 1 
Vet. App. 49.

III.  Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above all, 
coordination of the rating with impairment of function, will be 
expected in all cases.  38 C.F.R. § 4.21 (2009); see also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

With regard to the Veteran's claims for entitlement to increased 
ratings for right shoulder and right arm scars; left shoulder 
scars; right buttock, hip, knee, and calf scars; bilateral 
perforated tympanic membrane with hearing loss; and tinnitus, the 
present level of disability is of primary concern.  Staged 
ratings are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

With regard to the Veteran's claims for entitlement to increased 
ratings for PTSD with depression and anxiety, a right shoulder 
shrapnel wound, and a right lateral chest scar, and tension 
headaches prior to January 1, 2010, these claims are based on the 
assignment of an initial rating for a disability following the 
initial award of service connection for that disability.  As 
such, evidence contemporaneous with the claims and the initial 
rating decisions is most probative of the degree of disability 
existing when the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time.  Id.

A.  Scar Disorders

The Veteran contends that he is entitled to increased ratings in 
excess of 10 percent for scars of the right shoulder and arm; the 
left shoulder; and the right buttock, right hip, right knee, and 
right calf.  

The Veteran's service-connected right shoulder and arm scars and 
left shoulder scars are each evaluated as 10 percent disabling 
under Diagnostic Code 7804 for superficial scars which are 
painful on examination.  The Veteran's service-connected right 
buttock, right hip, right knee, and right calf scars are 
evaluated as 10 percent disabling under Diagnostic Code 7805 for 
other scars.

Under Diagnostic Code 7804, a maximum 10 percent evaluation is 
assigned for a superficial scar that is painful on examination.  
See 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under Diagnostic 
Code 7805, other scars of a miscellaneous nature are rated based 
on the limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

During the pendency of the appeal, the rating schedule for 
evaluating scars was revised and amended.  See 73 Fed. Reg. 
54708-12 (Sept. 23, 2008).  The effective date of the revisions 
is October 23, 2008, and the revised criteria apply to all 
applications for benefits received by VA on or after that date.  
As the Veteran's claims were received prior to October 23, 2008, 
the revised criteria are not for application in his case.  The 
amendment allows for a Veteran to request a review of a scar 
disability under the revised criteria irrespective of whether the 
Veteran's disability has increased since the last review.  Id.  
However, no such request has been made.

A January 2007 VA treatment record reflects that the Veteran 
complained of shrapnel to the entire right side of his body.  He 
reported surgeries to the shoulders from a gunshot wound.  
Physical examination revealed decreased range of motion in both 
shoulders.  

In May 2007, the Veteran underwent a VA examination.  The Veteran 
reported that, during service, he was engaged in a firefight and 
was shot through both shoulders.  He also noted that a rocket 
exploded, striking his right frontal area.  He indicated that he 
had numerous fragment wounds which have continued to present 
themselves and work out of the skin of the right shoulder and 
forearm.  He complained of increased pain in the right shoulder 
with an inability to raise the right shoulder above the 
horizontal.  Physical examination of the right shoulder 
demonstrated a through-and-through wound which entered the right 
shoulder in the deltoid pectoral groove tract beneath the skin 
and exited over the right AC joint.  On the left side, there was 
a through-and-through wound extending through the trapezius 
muscle with the wound situated anteriorly just above the clavicle 
and exiting posteriorly just above the scapula with the wound 
confined to the trapezius muscle.  On the right side, the wound 
involved fibers of the trapezius, the deltoid, and the pectoral.  
Over the entire right side of the body, face, and neck, there 
were numerous shrapnel wounds which measured 1 mm. to 2 mm. in 
diameter, which were not through-and-through.  There were between 
100 and 150 such entry wounds over the right side of the body, 
including the right side of the scalp, neck, face, shoulder, left 
anterolateral chest, right arm, right forearm, right elbow and 
hand, right lateral chest, right hip, and right lower leg.  The 
Veteran noted some discomfort in these areas, but indicated that 
his main concern was the disability relating to his shoulders.  

Examination of the right shoulder revealed range of motion with 
abduction from 0 to 90 degrees, forward flexion from 0 to 90 
degrees, external rotation from 0 to 70 degrees, and internal 
rotation from 0 to 90 degrees.  Repetition of range of motion 
caused increased grimacing and pain.  Examination of the left 
shoulder showed abduction from 0 to 120 degrees, forward flexion 
from 0 to 100 degrees, and external rotation from 0 to 90 
degrees.  Three repetitions were performed with no increasing 
limitation of movement or loss of function.  The diagnoses were 
through-and-through gunshot wounds to both shoulders and numerous 
small superficial shrapnel wounds involving the right anterior 
portion of the scalp, face, neck, chest, right arm, forearm, 
hand, right lateral chest wall, right lateral buttock, hip, and 
thigh.

VA treatment records from February 2006 through June 2010 reveal 
diagnoses of and treatment for actinic keratoses, history of non-
melanoma skin cancer with no evidence of reoccurrence in the 
previous scars, and seborrheic dermatitis.  However, the VA 
treatment records do not reflect complaints of or treatment for 
the service-connected scars of the right shoulder, right arm, 
left shoulder, right buttock, right hip, right knee, or right 
calf associated with the Veteran's inservice gunshot and shrapnel 
wounds.

August 2008 and March 2009 VA treatment records reflect diagnoses 
of shrapnel to the entire right side of the body in Vietnam 
requiring stitches.

In June 2010, the Veteran underwent another VA examination.  The 
examiner reported that the Veteran was injured in a rocket attack 
during active duty service and sustained multiple shrapnel wounds 
involving the right side of his face, scalp, upper extremities, 
right leg, and left foot.  The VA examiner described numerous 
scars related to the Veteran's injuries, including:  (1) a 1 
centimeter (cm.) stellate scar at the apex of the right shoulder 
measuring 1 cm. in diameter; (2) an irregular scar on the left 
shoulder measuring 1 inch in diameter starting an inch below the 
apex of the shoulder; and (3) scattered scars on the right leg 
measuring less than 1 to 2 cm. which are hypopigmented and 
consistent with shrapnel entry wounds.  The examiner reported 
that all of the scars were 1 to 2 mm. in width, and were not 
raised or depressed.  None of them were attached to underlying 
structures and they were not tender.  None of the scars caused 
interference with muscle function and they were visible, but not 
prominent, and did not constitute any significant cosmetic 
defect.  The examiner stated that there was no pain in the scars; 
there was no loss of skin, ulceration, or breakdown of the skin 
over the scars; and there was no limitation of function caused by 
the scars.  The examiner also reported that none of the Veteran's 
scars were related to neurological abnormalities.  The diagnoses 
included multiple scars secondary to shrapnel wounds and surgical 
repair of the injuries

After a thorough review of the evidence of record, the Board 
concludes that increased evaluations in excess of 10 percent are 
not warranted for the Veteran's right shoulder and arm scars; 
left shoulder scars; and right buttock, hip, knee, and calf 
scars.  With regard to the right shoulder and arm and left 
shoulder scars, the Veteran reported some discomfort in his 
scars.  However, the June 2010 VA examiner noted that the scars 
were not tender, and that there was no pain in the scars.  
Nevertheless, the Veteran is receiving the maximum schedular 
evaluation for his right shoulder, right arm, and left shoulder 
scars under Diagnostic Code 7804.  Accordingly, increased 
evaluations greater than 10 percent are not warranted for the 
Veteran's right shoulder and right arm scars or his left shoulder 
scars under Diagnostic Code 7804.

In addition, as the medical evidence of record does not show that 
the Veteran's right buttock, right hip, right knee, and right 
calf scars cause limited function of the affected parts, an 
evaluation in excess of 10 percent is not warranted for those 
scars.  Specifically, there is no medical evidence of record 
which indicates that the Veteran's right buttock, right hip, 
right knee, or right calf scars cause limited motion.  In 
addition, the June 2010 VA examiner specifically stated that none 
of the Veteran's scars caused interference with muscle function 
or limitation of function of the affected part.  Accordingly, 
since the medical evidence of record does not show that the 
Veteran's right buttock, right hip, right knee, or right calf are 
limited in function due to his service-connected scars, a 
increased evaluation in excess of 10 percent is not warranted 
under Diagnostic Code 7805.

The Board has also considered whether the Veteran is entitled to 
increased evaluations for his right shoulder and arm scars; left 
shoulder scars; and right buttock, right hip, right knee, and 
right calf scars under other diagnostic codes pertaining to 
scars.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (2009).  In 
this case, the Veteran's right shoulder scar measured 1 cm. by 1 
to 2 mm.; the Veteran's left shoulder scar measured 1 inch by 1 
to 2 mm.; and the Veteran's right leg scars measured less than 1 
to 2 cm. by 1 to 2 mm. with hypopigmentation.  None of the 
Veteran's scars were raised or depressed.  They were not attached 
to underlying structures, and there was no tenderness or pain.  
There was no interference with muscle function or limitation of 
function caused by the scars.  The scars were visible, but not 
prominent with no significant cosmetic defect.  There was no loss 
of skin, ulceration, or breakdown of skin over the scars.  Thus, 
evaluations in excess of 10 percent are not warranted for the 
Veteran's right shoulder and right arm scars, left shoulder scar, 
or right buttock, hip, knee, or calf scars under Diagnostic Code 
7805.  See 38 C.F.R. §§ 4.118, Diagnostic Code 7805.  Moreover, 
the Veteran's right shoulder and arm, left shoulder, and right 
buttock, hip, knee, and calf scars are not located on the head 
face or neck; accordingly, evaluations in excess of 10 percent 
are not for application under Diagnostic Codes 7800 or 7801.  
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801.  In addition, 
Diagnostic Codes 7802, 7803, or 7804 do not provide for 
evaluations in excess of 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804.  Thus, increased evaluations 
greater than 10 percent are not warranted for the Veteran's right 
shoulder and arm scars, left shoulder scars, or right buttock, 
right hip, right knee, and right calf scars.

B.  Right Shoulder Shrapnel Wound

By an August 2007 rating decision, the RO granted a separate 
evaluation of 40 percent for a shrapnel wound of the right 
shoulder.  The Veteran contends that he is entitled to an initial 
evaluation in excess of 40 percent for his service-connected 
right shoulder shrapnel wound.  

The Veteran's right shoulder shrapnel wound is currently rated 
under Diagnostic Code 5301, for injury to Muscle Group I, 
involving the trapezius, the levator scapulae, and the serratus 
magnus.  38 C.F.R. § 4.73, Diagnostic Code 5301.

Muscle disabilities are rated as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56.  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  
Slight disability of muscles requires indications of minimal 
scar, no evidence of fascial defect, atrophy, or impaired tonus, 
and no impairment of function or metallic fragments retained in 
the muscle.  38 C.F.R. § 4.56(d)(1).  Moderate disability of 
muscles requires indications of entrance and/or exit scar, small 
or linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered threshold 
of fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).  Moderately severe disability of muscles requires 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with the 
sound side; and tests of strength and endurance compared with the 
sound side demonstrating positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).  

Severe disability of the muscles requires ragged, depressed and 
adherent scars; loss of deep fascia or muscle substance or soft 
flabby muscles in the wound area; and severe impairment on tests 
of strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side.  38 C.F.R. § 
4.56(d)(4).  If present, the following are also signs of severe 
muscle disability: (a) x-ray evidence of minute multiple 
scattered foreign bodies; (b) adhesion of the scar; (c) 
diminished muscle excitability on electrodiagnostic tests; (d) 
visible or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not in 
the track of the missile; or (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  Id.

Under Diagnostic Code 5301, Muscle Group I involves the extrinsic 
muscles of the shoulder girdle, including the trapezius, the 
levator scapulae, and the serratus magnus.  Functions of Muscle 
Group I include upward rotation of the scapula and elevation of 
the arm above shoulder level.  For this muscle group, in the 
dominant extremity, a noncompensable evaluation is warranted for 
a slight disability; a 10 percent evaluation is warranted for a 
moderate disability; a 30 percent evaluation is warranted for a 
moderately severe disability; and a maximum 40 percent evaluation 
is warranted for a severe disability.  38 C.F.R. § 4.73, 
Diagnostic Code 5301.  

A January 2007 VA treatment record notes that there was decreased 
range of motion in the right shoulder.  

In May 2007, the Veteran underwent a VA joints examination.  He 
complained of increased pain in his right shoulder with an 
inability to raise his right shoulder "above the horizontal."  
He reported that he worked as a heavy equipment operator and that 
he was having increasing difficulty performing his duties in 
running heavy equipment due to pain and discomfort in his 
shoulder with the pain being more severe because he is right-
handed.  Physical examination of the right shoulder revealed a 
through-and-through wound which entered the right shoulder in the 
deltoid pectoral groove tract beneath the skin, and exited over 
the right AC joint.  The wound involved fibers of the trapezius, 
the deltoid, and the pectoral.  Right shoulder range of motion 
revealed abduction from 0 to 90 degrees with significant pain at 
90 degrees, forward flexion from 0 to 90 degrees, external 
rotation from 0 to 70 degrees, and internal rotation from 0 to 90 
degrees.  There was increased grimacing and pain with three 
repetitions.  The diagnosis was through-and-through gunshot wound 
to the right shoulder.  The examiner noted that there was 
"limitation of pain following repetitive use."  X-rays of the 
right shoulder reveal arthritic changes at the AC joint with 
spurring and narrowing of the joint space.  There were multiple 
tiny metallic fragments around the right shoulder.  

A June 2010 VA examination report reveals that physical 
examination of the right shoulder showed a bone spur at the AC 
joint, superiorly.  X-rays of the shoulder showed multiple small 
shell fragments in the soft tissue.  The Veteran could elevate 
the right arm in the forward position to 160 degrees with pain at 
120 degrees.  There was abduction to 130 degrees with pain at 110 
degrees.  There was internal rotation to 90 degrees and external 
rotation to 75 degrees with pain.  X-rays of the shoulder showed 
arthritic changes.  After three repetitions of range of motion, 
there was no change in range of motion due to pain, spasm, 
tenderness, or fatigue.  The diagnosis was status post shrapnel 
injuries to the bilateral shoulders with posttraumatic arthritis.

With regard to the Veteran's right shoulder shrapnel wound, the 
Veteran is receiving the maximum schedular evaluation under 
Diagnostic Code 5301.  Accordingly, an initial evaluation in 
excess of 40 percent is not warranted for the Veteran's right 
shoulder shrapnel wound under Diagnostic Code 5301.

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath, 1 Vet. App. at 
595.  However none of the diagnostic codes for the muscle groups 
affecting the shoulder girdle and arm provide for evaluations in 
excess of 40 percent.  38 C.F.R. § 4.73, Diagnostic Codes 5302, 
5303, 5304, 5305, 5306, 5307, 5308, 5309.  Thus, an increased 
evaluation is not warranted under those diagnostic codes.

An increased evaluation under scar diagnostic codes has also been 
considered.  Schafrath, 1 Vet. App. 589.  However, as previously 
discussed, the Veteran's right shoulder scar is separately 
service-connected and rated.  Thus, an increased evaluation is 
not warranted for the Veteran's right shoulder shrapnel wound 
under the scar diagnostic codes.

The Board has also considered whether an increased evaluation 
under musculoskeletal disorder diagnostic codes is warranted.  
Schafrath, 1 Vet. App. 589.  However, an increased evaluation is 
not warranted under the shoulder and arm diagnostic codes.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5200-03 (2009).  Although the 
January 2007 VA treatment record indicates that right shoulder 
range of motion was limited, the record did not provide range of 
motion findings.  The May 2007 VA examination report reflects 
that right shoulder range of motion with abduction from 0 to 90 
degrees with significant pain at 90 degrees, forward flexion from 
0 to 90 degrees, external rotation from 0 to 70 degrees, and 
internal rotation from 0 to 90 degrees.  The June 2010 VA 
examination report indicates that there was right shoulder range 
of motion with flexion to 160 degrees with pain at 120 degrees, 
abduction to 130 degrees with pain at 110 degrees, internal 
rotation to 90 degrees, and external rotation to 75 degrees with 
pain.  Diagnostic Codes 5201 and 5203 do not provide for 
evaluations in excess of 40 percent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5201, 5203.  Thus, an increased rating is not 
warranted under Diagnostic Codes 5201 or 5203.  In addition, the 
evidence does not show unfavorable ankylosis of the 
scapulohumeral articulation with abduction limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  Thus, 
an increased evaluation is not for application under Diagnostic 
Code 5200.  Last, the evidence does not show fibrous union of the 
humerus, nonunion of the humerus, or loss of the head of the 
humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  Thus, an 
initial rating in excess of 40 percent is not warranted under 
Diagnostic Code 5202.  Accordingly, an initial rating in excess 
of 40 percent is not warranted under the musculoskeletal disorder 
diagnostic codes.

Evaluating the right shoulder shrapnel wound under the diagnostic 
codes for degenerative joint disease has also been considered.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2009).  
Degenerative arthritis established by x-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Although May 2007 x-rays 
of the right shoulder reveal arthritic changes, as discussed 
above, an initial evaluation in excess of 40 percent is not 
warranted for the Veteran's right shoulder shrapnel wound based 
on limitation of motion under the musculoskeletal diagnostic 
codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2009).  
Accordingly, an initial evaluation in excess of 40 percent based 
on right shoulder arthritis is not warranted.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2009), addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  See 
also Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  The Veteran 
reported right shoulder pain with an inability to raise his right 
shoulder "above the horizontal."  However, the objective 
evidence of record does not to show that the Veteran's right 
shoulder shrapnel wound causes a level of functional loss greater 
than that already contemplated by the assigned evaluation.  Id.  
Although the May 2007 VA examiner indicated that there was 
"limitation of pain following repetitive use" of the right 
shoulder, the examination report only reflects that the Veteran 
had right shoulder abduction from 0 to 90 degrees and that he 
"cannot go above 90 degrees without significant pain.  Three 
such repetitions caused increased grimacing and pain."  Thus, 
while the May 2007 VA examination report indicates that there was 
additional pain with repetition, the report does not show that 
there was increased limitation of motion as a result of that 
pain.  In addition, the June 2010 VA examiner reported that there 
was no change in range of motion of the right shoulder due to 
pain, spasm, tenderness, or fatigue after three repetitions of 
range of motion.  Accordingly, the Veteran is not entitled to an 
increased evaluation based on additional functional impairment, 
fatigability, incoordination, weakness, or pain beyond that 
already contemplated within the 40 percent evaluation.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also Deluca, 8 Vet. App. at 206.

C.  Bilateral Perforated Tympanic Membrane with Hearing Loss

The Veteran alleges that he is entitled to an increased 
evaluation for his bilateral perforated tympanic membrane with 
hearing loss, which is currently evaluated as 10 percent 
disabling.  Specifically, he contends that he is deaf in his 
right ear and that his hearing loss warrants an evaluation 
greater than 10 percent.  The Veteran's bilateral perforated 
tympanic membrane with hearing loss is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
for impaired hearing.

VA disability compensation for impaired hearing is derived from 
the application in sequence of two tables.  See 38 C.F.R. § 
4.85(h), Table VI, and Table VII.  Table VI correlates the 
average puretone sensitivity threshold, derived from the sum of 
the 1000, 2000, 3000, and 4000 Hertz (Hz) thresholds divided by 
four, with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  Each Roman numeral 
corresponds to a range of thresholds in decibels and of speech 
discriminations in percentages.  The table is applied separately 
for each ear to derive the values used in Table VII.  Table VII 
prescribes the disability rating based on the relationship 
between the values for each ear derived from Table VI.  See 38 
C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hz is 55 decibels or 
more, the Roman numeral designation for hearing impairment is 
determined from either Table VI or Table VIa, whichever results 
in a higher number.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86(a).  When the puretone threshold is 30 decibels or less at 
1000 Hz, and 70 decibels or more at 2000 Hz, the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear is 
evaluated separately.  38 C.F.R. § 4.86(b).

By a January 1970 rating decision, service connection for 
bilateral perforated tympanic membrane with hearing loss was 
granted, and a noncompensable evaluation was awarded under 
38 C.F.R. § 4.87, Diagnostic Code 6211, effective March 8, 1969.  
In a March 1971 rating decision, the RO awarded a temporary total 
disability evaluation for the Veteran's bilateral perforated 
tympanic membrane with hearing loss, effective March 30, 1970, 
and a noncompensable evaluation, effective May 1, 1970, under 
Diagnostic Code 6211.  January 1980, October 1999, and May 2000 
rating decisions continually denied the Veteran's claims for an 
increased evaluation for bilateral perforated tympanic membrane 
with hearing loss.  In February 2007, the Veteran filed the 
present claim seeking a compensable rating for his service-
connected bilateral perforated tympanic membrane with hearing 
loss.  By an August 2007 rating decision, the RO granted a 10 
percent evaluation for bilateral perforated tympanic membrane 
with hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
effective February 26, 2007.  The Veteran filed a notice of 
disagreement in October 2007 with regard to the rating assigned, 
and in April 2008, he perfected his appeal.

A January 2007 VA treatment record notes the Veteran's complaints 
of deafness in his right ear.  Physical examination of the ears 
revealed an abnormal scarred tympanic membrane in the right ear 
and a normal tympanic membrane in the left ear.  

In April 2007, the Veteran underwent a VA audiological 
evaluation.  The Veteran reported a history of middle ear disease 
and surgery in the right ear and complained of hearing loss.  On 
the authorized audiological evaluation, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
70
100
100
LEFT
20
25
35
85
100

The puretone threshold average was 83 decibels in the right ear 
and 61 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 96 
percent in the left ear.  Acoustic immittance testing yielded 
Type A tympanograms and present ipsilateral acoustic reflexes for 
the left ear, indicating normal middle ear function.  The right 
ear presented with a large volume and no measurable mobility or 
middle ear pressure consistent with an absence of the tympanic 
membrane.  The diagnoses were right ear moderately severe to 
profound mixed hearing loss from 250 through 8000 Hz and left ear 
hearing within normal limits through 1000 Hz with mild sloping to 
profound sensorineural hearing loss from 2000 through 8000 Hz.  

An April 2007 VA treatment record notes that the Veteran was 
interested in VA hearing aids, and that he lost his right ear 
drum in the late 1960's due to acoustic trauma during military 
service.  He reported that he has had multiple surgeries on that 
ear and has worn a hearing aid in the right ear with satisfactory 
results.  The physician noted that the degree of hearing loss 
could cause significant communication problems and that the 
Veteran may benefit from the use of bilateral hearing aids.  The 
diagnoses were right ear moderately severe to profound mixed 
hearing loss from 250 to 8000 Hz and left ear hearing within 
normal limits through 1000 Hz with mild sloping to profound 
sensorineural hearing loss from 2000 to8000 Hz.  Ear mold 
impressions were made and a hearing aid fitting scheduled.  A 
June 2007 VA treatment record indicates that the Veteran was seen 
for binaural hearing aid fitting, and that he was an experienced 
hearing aid user.  An August 2008 VA treatment record notes a 
diagnosis of right ear hearing loss.  Similarly, a March 2009 VA 
treatment record also reflects a diagnosis of right ear hearing 
loss.

In May 2010, the Veteran underwent a VA ear disease examination.  
The report notes the Veteran's complaints of dizziness, imbalance 
problems, and vertigo, which occurred in no particular pattern.  
He noted that the symptoms occurred as often as two times per 
month and last up to four hours.  He indicated that he wore 
hearing aids for the prior three years, but that he lost them.  

Physical examination of the ear canals and tympanic membranes 
revealed that the right tympanic membrane had a considerable 
amount of tympanosclerosis or white changes of scar in the 
posteroinferior quadrant, but that it was intact.  The left 
eardrum appeared normal.  Palpation of the paranasal sinus 
elicited no tenderness, and the nasal airways were adequate, 
bilaterally.  Intranasally, there was no abnormality.  The oral 
cavity and oropharynx appeared within normal limits.  Palpation 
of the neck showed a well-healed scar in a vertical position in 
the left lateral neck extending in front of the ear and up into 
the scalp.  There was minimal elevation, depression, 
discoloration, or tenderness to palpation.  Neurological 
examination revealed that cranial nerves II through XII were 
grossly intact.  The Veteran appeared to be hearing 
satisfactorily without his hearing aids.  There was no 
spontaneous nystagmus, although the Veteran squinted slightly on 
horizontal gaze.  The extraocular muscles appeared intact, and 
the pupils were round and reactive to light and accommodation.  
The muscles of facial expression were intact, symmetrical, and 
strong, bilaterally.  The extremities were normal in strength and 
movement with the exception that there was difficulty in moving 
or raising the right knee which the Veteran attributed to an old 
injury.  There was no past pointing and tandem walking appeared 
within normal limits with slight imbalance, and on standing with 
his eyes closed, he tended to be slightly off balance or to fall, 
but in no particular direction.  The examiner noted that 
subjective ability of hearing was fair in the left ear, but that 
he only heard deep or loud tones in his right ear with constant 
high-pitched ringing, bilaterally.  The diagnoses were bilateral 
sensorineural hearing loss, right greater than left; status post 
tympanic membranes traumatic perforations with left healed 
spontaneously; right surgical procedures status post temporalis 
fascia graft failed and right second procedure successful 
tympanoplasty; chronic dizziness; and status post right neck 
injury repairs, carotid artery, external artery ligation for 
excision of AV fistula right temporoparietal area.  

In June 2010, the Veteran underwent a VA audiological evaluation.  
The report reflects his complaints of bilateral hearing loss and 
tinnitus, noting that he had difficulty understanding 
conversation.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
80
105+
105+
LEFT
20
25
35
85
100

The puretone threshold average was 89 decibels in the right ear 
and 61 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 94 
percent in the left ear.  Acoustic immittance testing showed left 
ear normal middle ear pressure and admittance.  A large volume 
and no measurable mobility were observed for the right ear which 
was consistent with a perforation of the tympanic membrane.  The 
diagnoses were right ear moderately severe to profound mixed 
hearing loss and left ear sensorineural hearing loss within 
normal limits through 1000 Hz with mild to profound sensorineural 
hearing loss from 2000 Hz through 8000 Hz.

A June 2010 VA treatment record reflects that both of the 
Veteran's ears were clear.

The Veteran's hearing loss, as shown in the April 2007 and July 
2010 VA examinations, results in Level III hearing acuity in the 
right ear and Level II hearing acuity in the left ear.  38 C.F.R. 
§ 4.85, Table VI.  The assignment of disability evaluations for 
hearing impairment is a purely mechanical application of the 
rating criteria from which the Board cannot deviate.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only 
consider the specific factors as are enumerated in the applicable 
rating criteria).  With numeric designations of III for the right 
ear and II for the left ear, the point of intersection on Table 
VII requires the assignment of a noncompensable rating under 
Diagnostic Code 6100.  

However, in this case, the Veteran's right ear hearing acuity 
satisfies the regulatory requirements of 38 C.F.R. § 4.86(a) for 
a pattern of exceptional hearing impairment, as puretone 
thresholds of 55 decibels or greater were documented in each of 
the specified frequencies during both the April 2007 and the June 
2010 VA examinations.  Applying the right ear hearing acuity 
results from the April 2007 VA examination to Table VIA, a 
numeric designation of VII is warranted for the Veteran's right 
ear hearing acuity.  38 C.F.R. §§ 4.85(h), Table VIA, 4.86(a).  
Applying the right ear hearing acuity results from the June 2010 
VA examination to Table VIA, a numeric designation of VIII is 
warranted for the Veteran's right ear hearing acuity.  Id.  
Therefore, with respect to the right ear, the results from Table 
VIA are more favorable to the Veteran than those from Table VI.  

Affording the Veteran the benefit of the most severe hearing 
acuity level for the appeal period, and thus applying a numeric 
designation of VIII for the right ear and a numeric designation 
of II for the left ear to Table VII results in a 10 percent 
evaluation for hearing impairment.  38 C.F.R. § 4.85(h).  Thus, a 
rating in excess of 10 percent is not warranted for the Veteran's 
bilateral perforated tympanic membrane with hearing loss under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board also considered the holding in Martinak v. Nicholson, 
which requires a VA audiologist to describe the functional 
effects of a hearing loss disability in the examination report.  
21 Vet. App. at 455-56.  Although the VA examination reports did 
not include such a discussion, the Veteran must demonstrate 
prejudice due to any examination deficiency.  Id.  To date, the 
Veteran has neither advanced an argument that the VA audiological 
examinations were deficient in any respect, nor that he was 
prejudiced thereby.

Consideration has also been given to whether the Veteran is 
entitled to an increased rating for his bilateral perforated 
tympanic membrane with hearing loss under other potentially 
applicable diagnostic codes.  Schafrath, 1 Vet. App. 589.  
However, the Board finds no basis upon which to assign a higher 
evaluation than 10 percent to the Veteran's disability.  
Specifically, although the medical evidence demonstrates that the 
Veteran has an abnormal scarred right eardrum, Diagnostic Code 
6211 for perforated tympanic membrane does not provide for a 
compensable evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6211.  
Also, while the medical evidence reflects that the Veteran has 
dizziness and tinnitus related to his bilateral perforated 
tympanic membrane with hearing loss, service connection has been 
separately awarded for dizziness and tinnitus.  Thus, an 
evaluation in excess of 10 percent for bilateral perforated 
tympanic membrane with hearing loss is not warranted under other 
diagnostic codes.

D.  Tinnitus

The Veteran claims entitlement to an increased evaluation in 
excess of 10 percent for tinnitus.  The Veteran's service-
connected bilateral tinnitus has been rated under 38 C.F.R. § 
4.87, Diagnostic Code 6260, which provides that a maximum 10 
percent evaluation is warranted for tinnitus.  

On a claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If 
a veteran is at the maximum evaluation and no other criteria are 
applicable, there is no case in controversy.  In order for a 
claim to proceed, there must be a benefit.  In this case, the 
maximum rating allowed for tinnitus under the applicable 
diagnostic code is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 
6260.  As such, a higher rating cannot be granted.

The Veteran's service-connected bilateral tinnitus has been 
assigned the maximum rating available for tinnitus.  38 C.F.R. 
§4.87, Diagnostic Code 6260.  Accordingly, the Veteran's appeal 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

E.  Headache Disorder From July 27, 2007 to January 1, 2010

Service connection for a headache disorder was granted by a 
December 2008 rating decision, and a 50 percent evaluation was 
assigned under the provisions of 38 C.F.R. § 4.124a, Diagnostic 
Code 8100, effective July 27, 2007.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  In February 2009, the Veteran filed a 
notice of disagreement contesting the initial rating assigned.  
By a May 2009 rating decision, the RO proposed to decrease the 
evaluation assigned to the Veteran's headache disorder to 10 
percent, and in an October 2009 rating decision, the rating 
reduction was effectuated, effective January 1, 2010.  The 
Veteran has not filed a notice of disagreement to the May 2009 or 
October 2009 rating decisions.  In December 2009, the RO issued a 
statement of the case with regard to the propriety of the 
assigned evaluations, and in January 2010, the Veteran perfected 
his appeal.

Under Diagnostic Code 8100, a 10 percent evaluation is warranted 
for migraines with characteristic prostrating attacks averaging 
one in 2 months over the last several months; a 30 percent 
evaluation is warranted for migraines with characteristic 
prostrating attacks occurring on an average once a month over the 
last several months; and the maximum 50 percent evaluation is 
warranted for migraines with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The 
rating criteria do not define "prostrating," nor has the Court 
of Appeals for Veterans Claims.  Cf. Fenderson, 12 Vet. App. at 
126-127 (quoting Diagnostic Code 8100 verbatim but not 
specifically addressing the definition of a prostrating attack).  
By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1367 (28th Ed. 1994), "prostration" is defined as "extreme 
exhaustion or powerlessness."  

From July 27, 2007 to January 1, 2010, the Veteran's headache 
disorder was evaluated as 50 percent disabling.  The Veteran 
contends that he is entitled to an initial evaluation in excess 
of 50 percent for his headache disorder prior to January 1, 2010.

In July 2008, the Veteran underwent a VA neurological 
examination.  He complained of history of headaches for five to 
six years located in the bifrontal or bitemporal region.  He 
described the pain as sharp in the bitemporal regions during the 
day and dull at night when he tries to sleep.  He indicated that 
he was sensitive to light when he had headaches, but was not 
sensitive to noise.  He denied nausea and vomiting as well as any 
warning signs.  He said that he occasionally had to stop working, 
take ibuprofen, and sit in his truck for an hour until his 
headache went away.  He reported that his headaches occurred 
three to four times per week.  He denied dizziness and vertigo 
with his headaches.  Physical examination revealed the Veteran to 
be talkative, cooperative, alert, and fully oriented.  He walked 
with a cane in his right hand and acted appropriately throughout 
the examination.  His head was normocephalic with no signs of 
trauma.  His pupils were equal, round, and reactive to light and 
accommodation.  Funduscopic examination revealed the temporal 
disk margins to be sharp with good physiological cupping, 
bilaterally, and extraocular muscles had full range of motion 
without nystagmus.  There was no visual field loss to 
confrontation.  Optokinetic nystagmus was present in all planes, 
and the remainder of the cranial nerves and the neck was supple.  
Carotid pulses were palpable, bilaterally, and there were no 
bruits over the supraclavicular, carotid, orbital, or temporal 
areas.  There was good motor strength in all four extremities.  
Deep tendon reflexes were 1+ and equal in the biceps, triceps, 
and brachial radialis.  Knee jerks and ankle jerks were 1+ and 
equal.  Plantar reflexes were flexor, bilaterally.  Sensory 
examination revealed a decrease in pinprick over the dorsum of 
the right forearm and the palmar surface of the first three 
fingers of the hand, but the difference was very minimal.  There 
was decreased pinprick, but the Veteran was able to feel sharp 
and dull.  The remainder of the sensory examination was normal to 
vibratory sense and touch.  Speech, mentation, and coordination 
were all within normal limits.  The diagnosis was headaches 
secondary to tension.

In a December 2008 VA opinion, the examiner opined that it was 
"as likely as not" that the Veteran's tension headaches were 
related to his service-connected combat-related injuries.

A July 2009 VA treatment record notes the Veteran's complaints of 
headaches which start in the frontal area above the eyes and 
travel up the head.  He stated that the headaches started five 
years before, but that he had occasional headaches since he was 
shot in Vietnam.  He indicated that he thought that the headache 
in the prior five years was "probably caffeine" and reported 
that hydrocodone was the only thing that helped.  He stated that 
the headaches occurred three times per week and that he had 
photophobia and aura.  He denied night sweats and weight loss.  
Physical examination revealed the pupils to be equal, round, and 
reactive to light and accommodation.  The sclera were without 
pallor or icterus.  The oropharynx was clear and the mucous 
membranes were moist.  The diagnosis was headaches, rule out 
migraines.

The evidence of record prior to January 1, 2010 reveals that the 
Veteran had headaches which he treated with ibuprofen and 
hydrocodone.  The Veteran reported that his headaches occurred 
three to four times per week, and he denied dizziness or vertigo 
with his headaches.  On one occasion, he complained that 
photophobia and aura occurred with his headaches.  He noted that 
he occasionally had to stop working due to his headaches.

The Veteran's headache disorder is evaluated as 50 percent 
disabling prior to January 1, 2010.  Under Diagnostic Code 8100, 
50 percent is the maximum schedular evaluation permitted for 
headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Thus, an 
initial evaluation in excess of 50 percent is not warranted for 
the Veteran's headache disorder prior to January 1, 2010 under 
Diagnostic Code 8100.  Id.

Consideration has also been given to whether the Veteran is 
entitled to an increased rating for his headaches under other 
potentially applicable diagnostic codes pertaining to 
neurological disorders.  Schafrath, 1 Vet. App. 589.  However, 
the Board finds no basis upon which to assign a higher evaluation 
than 50 percent to the Veteran's disability, as the Veteran's 
symptomatology does not warrant an evaluation higher than 50 
percent.  Id.; see 38 C.F.R. § 4.124a, Diagnostic Codes 8103-8414 
(2009).  Specifically, evaluations in excess of 50 percent are 
not warranted for diseases of the cranial nerves under Diagnostic 
Codes 8103, 8205, 8207, 8209, 8210, 8211, or 8212, as they are 
not present.  38 C.F.R. § 4.124a, Diagnostic Codes 8103, 8205, 
8207, 8209, 8210, 8211, 8212 (2009).  In addition, there is no 
evidence of paramyoclonus multiplex, chorea, athetosis, 
narcolepsy, or neuritis or neuralgia of any of the cranial 
nerves.  38 C.F.R. § 4.124a, Diagnostic Codes 8104, 8108, 8305, 
8307, 8309, 8310, 8311, 8312, 8405, 8407, 8409, 8410, 8411, 8412 
(2009).  Accordingly, an initial evaluation in excess of 50 
percent for headaches is not warranted prior to January 1, 2010.


F.  PTSD with Depression and Anxiety

Service connection for PTSD with depression and anxiety was 
granted by a November 2008 rating decision, and a 30 percent 
evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective April 9, 2008.  In December 2008, the Veteran 
filed a notice of disagreement contesting the initial rating 
assigned, and in August 2010, he perfected his appeal.

The current regulations establish a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan, 16 
Vet. App. 436.  Accordingly, the evidence considered in 
determining the level of impairment under 38 C.F.R. § 4.130 is 
not restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's condition 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated as 30 percent 
disabling when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  PTSD is rated as 50 percent disabling when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances, including work or a work-like setting; and the 
inability to establish and maintain effective relationships.  Id.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  For example, a GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 41-50 shows 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  DSM-IV at 46-47.  

A January 2007 VA treatment record reflects that a psychiatric 
examination showed good judgment, insight, recent memory, and 
remote memory.  The Veteran was alert and fully oriented.  

In January 2007, the Veteran underwent a VA mental disorders 
examination.  The report notes his complaints of nightmares, and 
sleep disturbance.  He stated that he occasionally saw faces or 
remembered things that were done in Vietnam.  The Veteran 
indicated that he thought about the people that he shot when he 
is resting, but that he did not talk about the war with anyone.  
He reported that he would go out to eat, but preferred to sit 
where he can watch people.  He noted that he enjoyed going to 
large stores.  He stated that he avoided watching war movies 
because it bothered him.  He noted that he and his wife are close 
and get along excellently.  He indicated that he worked as a 
heavy equipment operator and he did not report any work-related 
difficulties.  He stated that he enjoyed doing chores around the 
house, fishing, and visiting with his children, grandchildren, 
and some people from church.  

Mental status examination revealed the Veteran to be casually 
groomed and fully cooperative.  He did not display significant 
anxiety or dysphoria.  His speech was within normal limits with 
regard to rate and rhythm.  His mood was generally euthymic and 
his affect was appropriate to content.  Thought processes and 
associations were logical and tight, and there was no loosening 
of associations or confusion.  Memory was grossly intact.  The 
Veteran was fully oriented and he did not report hallucinations 
or delusions.  Insight and judgment were adequate and the Veteran 
denied suicidal and homicidal ideation.  The diagnosis was 
chronic PTSD, and a GAF score of 60 was assigned.  The examiner 
noted that the Veteran's symptoms were mild and have persisted 
for many years.  The examiner also stated that the Veteran's PTSD 
did not preclude employment or impair thought processing or 
communication.

In July 2008, the Veteran underwent another VA mental disorders 
examination.  The Veteran complained of frequent nightmares, 
intrusive thoughts and memories, and sleep disturbance.  He 
denied being easily startled and reported that he shopped in 
large grocery stores.  He noted that he did not watch war movies 
and indicated that he could not stand people of Vietnamese 
descent.  He complained of being moody and indicated that he had 
a tendency to relive the past.  The Veteran noted that he had a 
"fabulous" marriage to his wife and stated that he was very 
close to her.  He also reported that he stopped working the 
previous October because he was injured on the job.  He noted 
that he spent his time in the yard or on his tractor, and that he 
visited with one neighbor.  

Mental status examination revealed the Veteran to be casually 
groomed and fully cooperative.  He displayed some dysphoria, but 
his speech was within normal limits.  His mood was generally 
euthymic with some depression.  His affect was appropriate to 
content.  Thought processes and associations were logical and 
tight, and no loosening of associations or confusion was noted.  
His memory was grossly intact, and he was oriented to all 
spheres.  He did not report any hallucinations or delusions.  
Insight and judgment were adequate.  The Veteran denied suicidal 
ideation but reported occasional homicidal ideation without 
intent.  The diagnosis was chronic PTSD, and a GAF score of 55 
was assigned.  The examiner noted that the Veteran's symptoms 
were mild and that his symptoms did not preclude employment.  
There was no gross impairment in social functioning and no 
impairment in thought processing or communication.  There was no 
indication that any psychiatric disorder precluded the activities 
of daily living.

In a September 2008 addendum, the VA examiner who performed the 
July 2008 examination noted that the Veteran had some depression 
which was part of his PTSD, but that there was no evidence of any 
specific anxiety that would be related to a separate mental 
health problem other than his PTSD.

In February 2010, the Veteran underwent another VA PTSD 
examination.  He complained of nightmares one to two times per 
week, sleep disturbance, intrusive thoughts of his experiences in 
Vietnam, and increased startle response.  He noted that he did 
not go out to eat frequently, and that he would go to large 
stores infrequently.  He reported negative thoughts related to 
people of Vietnamese descent.  He noted that he was very close 
with his wife, and that they got along well.  He stated that he 
stopped working in 2007 when he was injured on the job, and that 
he spent his days doing chores around the house, doing yard work, 
and fishing.  He noted that he visited with neighbors 
occasionally.  

Mental status examination revealed the Veteran to be casually 
groomed and fully cooperative.  He displayed some dysphoria.  His 
speech was within normal limits.  His mood was generally 
depressed, and his affect was appropriate to content.  Thought 
processes and associations were logical and tight, and there was 
no loosening of associations or confusion.  Memory was grossly 
intact and the Veteran was fully oriented.  There was no evidence 
of hallucinations or delusion.  Insight and judgment were 
adequate and the Veteran denied suicidal and homicidal ideation.  
The diagnosis was chronic PTSD, and a GAF score of 50 was 
assigned.  The examiner reported that the Veteran's PTSD did not 
preclude employment, that he did not report grossly impaired 
social functioning, and that his PTSD symptoms did not preclude 
activities of daily living.

In this, and in other cases, only independent medical evidence 
may be considered to support Board findings.  The Board may not 
base a decision on its own unsubstantiated medical conclusions.  
Colvin, 1 Vet. App. at 175.  The Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria.  See Massey, 7 Vet. App. at 208; Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992).  Accordingly, based on the analysis 
of the evidence as outlined below, the Board finds that the 
evidence does not support a disability rating in excess of 30 
percent for the Veteran's service-connected PTSD with depression 
and anxiety.

As noted above, GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Carpenter, 8 
Vet. App. at 242.  The Veteran's GAF score of 50 reveals serious 
symptoms or any serious impairment in social, occupational, or 
school functioning.  The Veteran's GAF scores of 55 and 60 show 
moderate symptoms or moderate difficulty in social, occupational, 
or school functioning.  See DSM-IV at 46-47.  

Although GAF scores are important in evaluating mental disorders, 
the Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See Carpenter, 8 
Vet. App. at 242.  Accordingly, an examiner's classification of 
the level of psychiatric impairment, by word or by a GAF score, 
is to be considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2009); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Board finds that the medical evidence of record does not 
support an initial evaluation in excess of 30 percent for PTSD.  
The Veteran reported symptoms including nightmares, sleep 
disturbance, intrusive thoughts and memories, avoidance of 
trauma-related stimuli, feeling moody, reliving traumatic 
experiences, and increased startle response.  The medical 
evidence of record shows that the Veteran's PTSD is manifested by 
depressed or dysphoric mood, homicidal ideation without intent, 
and mild symptoms of PTSD.  These symptoms are nearly entirely in 
accordance with those contemplated by a 30 percent evaluation for 
mental disorders.  The medical evidence of record shows that the 
only manifestations of the higher 50 percent evaluation that the 
Veteran experiences are possible disturbances of motivation and 
mood.  Furthermore, the evidence of record shows that the Veteran 
has a close and excellent relationship with his wife, and that he 
enjoyed spending time with his children, grandchildren, people 
from church, and neighbors.  He reported that he enjoyed doing 
chores, yard work, and fishing, as well as going to large stores.  
In addition, the Veteran was regularly alert and fully oriented 
with good or adequate insight and judgment.  Memory was good or 
intact, and the Veteran's speech was consistently normal.  His 
mood was either euthymic or depressed, and his affect was always 
appropriate.  His thought processes were always logical and tight 
and there was no evidence of looseness of associations or 
confusions.  There was no evidence of hallucinations or 
delusions.  The VA examiners also indicated that the Veteran's 
PTSD symptoms did not preclude employment, impair thought 
processing or communication, impair social functioning, or 
preclude the activities of daily living.  Thus, based on the 
medical evidence of record, the Veteran has exhibited no evidence 
of flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; or difficulty 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
Accordingly, an initial evaluation in excess of 30 percent is not 
warranted for the Veteran's service-connected PTSD with 
depression and anxiety under the pertinent rating criteria.  

The Board has also considered the Veteran's symptoms which are 
not specifically contemplated by the Rating Schedule, including 
nightmares, sleep disturbance, intrusive thoughts and memories, 
avoidance of trauma-related stimuli, reliving traumatic 
experiences, increased startle response, and homicidal ideation 
without intent.  While those symptoms certainly contribute to the 
impairment caused by the Veteran's PTSD with depression and 
anxiety, they do not show occupational and social impairment with 
reduced reliability and productivity sufficient to warrant a 50 
percent evaluation.  Mauerhan, 16 Vet. App. 436.  Accordingly, 
although the evidence of record may demonstrate some of the 
symptomatology contemplated in a 50 percent evaluation, the 
Veteran's disability picture more closely corresponds to the 
requirements for a 30 percent evaluation.  For the foregoing 
reasons, an initial evaluation greater than 30 percent for 
service-connected PTSD is not warranted.  

G.  Other Considerations

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there 
are 'exceptional or unusual' factors which render application of 
the schedule impractical").  Therefore, initially, there must be 
a comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.

The Board finds that the Veteran's right shoulder and arm scars; 
left shoulder scars; right buttock, right hip, right knee, and 
right calf scars; right shoulder shrapnel wound; bilateral 
perforated tympanic membrane with hearing loss; bilateral 
tinnitus; headache disorder prior to January 1, 2010; and PTSD 
with depression and anxiety are not so unusual or exceptional in 
nature as to render the ratings for these disorders inadequate.  
The criteria by which the Veteran's disabilities are evaluated 
specifically contemplate the level of impairment caused by those 
respective disabilities.  Id.  As demonstrated by the evidence of 
record, the Veteran's right shoulder and arm scars and his left 
shoulder scars are manifested by some discomfort but no 
tenderness or pain.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  
The Veteran's right buttock, right hip, right knee, and right 
calf scars are manifested by no evidence of interference with 
muscle function or limitation of function of the affected part.  
See 38 C.F.R. § 4.118, Diagnostic Code 7805.  The Veteran's right 
shoulder shrapnel wound is manifested by pain and limitation of 
motion to 90 and 120 degrees of flexion, 90 and 110 degrees of 
abduction, 70 and 75 degrees of external rotation, and 90 degrees 
of internal rotation.  See 38 C.F.R. § 4.73, Diagnostic Code 
5301.  The Veteran's bilateral perforated tympanic membrane with 
hearing loss is manifested by no more than Level VIII hearing 
acuity in the right ear, and Level II hearing acuity in the left 
ear.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The 
Veteran's tinnitus is manifested by constant ringing in his ears.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260.  The Veteran's 
headache disorder prior to January 1, 2010 is manifested by 
headaches which occurred three to four times per week with 
photophobia but without dizziness or vertigo, which were relieved 
by ibuprofen or hydrocodone.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  The Veteran's PTSD with depression and anxiety is 
manifested by nightmares, sleep disturbance, intrusive thoughts 
and memories, avoidance of trauma-related stimuli, reliving 
traumatic experiences, depressed and dysphoric mood, increased 
startle response, and homicidal ideation without intent.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

When comparing the Veteran's right shoulder and arm scars; left 
shoulder scars; right buttock, right hip, right knee, and right 
calf scars; right shoulder shrapnel wound; bilateral perforated 
tympanic membrane with hearing loss; bilateral tinnitus; headache 
disorder prior to January 1, 2010; and PTSD with depression and 
anxiety with the symptoms contemplated by the Rating Schedule, 
the Board finds that the schedular evaluations are not 
inadequate.  An evaluation greater than 10 percent for the 
Veteran's right buttock, right hip, right knee, and right calf 
disorder is provided for limitation of motion of the affected 
part; an evaluation greater than 10 percent for the bilateral 
perforated tympanic membrane with hearing loss is provided for 
certain audiolgical findings; and an evaluation greater than 30 
percent for PTSD with depression and anxiety is also provided for 
certain psychiatric manifestations, however, the medical evidence 
reflects that such findings are not present in this case.  For 
the foregoing reasons, the schedular evaluations awarded for the 
Veteran's right shoulder and arm scars; left shoulder scars; 
right buttock, right hip, right knee, and right calf scars; right 
shoulder shrapnel wound; bilateral perforated tympanic membrane 
with hearing loss; bilateral tinnitus; headache disorder prior to 
January 1, 2010; and PTSD with depression and anxiety are 
adequate, and no referral is required.  

For the reasons discussed above, an increased rating greater than 
10 percent for right shoulder and arm scars; an increased rating 
greater than 10 percent for left shoulder scars; an increased 
evaluation greater than 10 percent for right buttock, right hip, 
right knee, and right calf scars; an initial rating greater than 
40 percent for a right shoulder shrapnel wound; an increased 
rating greater than 10 percent for bilateral perforated tympanic 
membrane with hearing loss; an increased rating greater than 10 
percent for tinnitus; an initial evaluation greater than 50 
percent for headaches prior to January 1, 2010; and an initial 
rating greater than 30 percent for PTSD with depression and 
anxiety are not warranted at any time during the pertinent time 
period.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. 
App. 505; see also Fenderson, 12 Vet. App. at 126.  While there 
have been day-to-day fluctuations in the manifestations of the 
Veteran's right shoulder and arm scars; left shoulder scars; 
right buttock, right hip, right knee, and right calf scars; right 
shoulder shrapnel wound; bilateral perforated tympanic membrane 
with hearing loss; bilateral tinnitus; headache disorder prior to 
January 1, 2010; and PTSD with depression and anxiety, the 
evidence shows no distinct periods of time since service 
connection became effective, during which the Veteran's 
disabilities varied to such an extent that a ratings greater or 
less than those assigned percent would be warranted.  Cf. 38 
C.F.R. § 3.344 (2009) (VA will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations); see also Hart, 21 
Vet. App. 505; see also Fenderson, 12 Vet. App. at 126.  .

In reaching these decisions the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the Veteran's claims, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 54.


ORDER

An effective date prior to February 26, 2007 for the grant of a 
10 percent evaluation for bilateral perforated tympanic membrane 
with hearing loss is denied.

An effective date prior to February 26, 2007 for the grant of a 
separate evaluation for a right shoulder shrapnel wound is 
denied.

An effective date prior to February 26, 2007 for the grant of a 
separate evaluation for a left shoulder shrapnel wound is denied.

An effective date prior to February 26, 2007 for the grant of 
service connection for a right lateral chest scar is denied.

An effective date prior to April 9, 2008 for the grant of service 
connection for posttraumatic stress disorder with depression and 
anxiety is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for osteoarthritis is reopened; 
the claim is granted to this extent only.

Service connection for osteoarthritis is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a heart disorder is 
reopened.

Service connection for a heart disorder is granted.

An increased evaluation in excess of 10 percent for scars of the 
right shoulder and arm is denied.

An increased evaluation in excess of 10 percent for scars of the 
left shoulder is denied.

An increased evaluation in excess of 10 percent for scars of the 
right buttock, right hip, right knee, and right calf is denied.

An increased evaluation in excess of 10 percent for bilateral 
perforated tympanic membrane with hearing loss is denied.

An increased evaluation in excess of 10 percent for tinnitus is 
denied.

An initial evaluation in excess of 50 percent for headaches is 
denied.

An initial evaluation in excess of 30 percent for PTSD, with 
depression and anxiety is denied.

An initial evaluation in excess of 40 percent for a right 
shoulder shrapnel wound is denied.


REMAND

A.  Scars

Review of the evidence of record reflects that the issues of 
entitlement to an increased evaluation greater than 10 percent 
for right neck, right ear, and scalp scars and entitlement to an 
initial compensable evaluation for right lateral chest scars 


must be remanded for additional development.  Although the 
Veteran was provided with a VA examination in June 2010, the 
report does not reflect that the examination was adequate for 
rating purposes, as it does not provide all of the details 
necessary to evaluate the Veteran's scars under the applicable 
diagnostic criteria.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7805 (2009).  Specifically, the examination report does not 
provide the width specific to each scar, does not indicate if the 
scars are hypo- or hyper pigmented, does not state whether the 
texture was abnormal, and does not indicate whether the skin was 
indurated or inflexible.  In addition, the June 2010 examination 
report failed to provide any description whatsoever for the 
Veteran's right lateral chest scars.  Accordingly, a new VA 
examination addressing the severity of the Veteran's right neck, 
right ear, and scalp scars and right lateral chest scars must be 
provided.

B.  Left Shoulder Shrapnel Wound

In August 2007, the RO awarded a separate 10 percent evaluation 
for the Veteran's left shoulder shrapnel wound under 38 C.F.R. 
§ 4.73, Diagnostic Code 5301.  Diagnostic Code 5301 involves 
Muscle Group I, which involves the extrinsic muscles of the 
shoulder girdle, including the trapezius, levator scapulae, and 
the serratus magnus.  38 C.F.R. § 4.73, Diagnostic Code 5301.  
Muscle disabilities are rated as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56 (2009).  The cardinal signs 
and symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  
A through-and-through injury shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).  

Review of the evidence of record reflects that the VA 
examinations provided do not provide sufficient information upon 
which to rate the Veteran's service-connected left shoulder 
shrapnel wound under the pertinent diagnostic criteria.  
Specifically, although the May 2007 VA examination report 
indicates that there was a through-and-through wound in the left 
shoulder extending through the trapezius muscle with the wound 
situated anteriorly above the scapula with the sound 


confined to the trapezius muscle, the VA examination does not 
describe the muscle impairment caused by the wound, including 
whether there was any loss of power, weakness, loss of strength, 
atrophy, fatigue, pain, impaired coordination, or uncertainty of 
movement.  Similarly, the June 2010 VA examination does not 
describe the muscle disability caused by the Veteran's service-
connected left shoulder shrapnel wound.  Accordingly, the Board 
concludes that a new VA examination should be conducted in order 
to determine the current severity of the Veteran's left shoulder 
shrapnel wound under the pertinent rating criteria. 

C.  Headache Disorder on and after January 1, 2010

Review of the evidence of record reflects that the issue of 
entitlement to an increased rating greater than 10 percent for a 
headache disorder on and after January 1, 2010 must be remanded 
for additional development.  While the Veteran was provided with 
a VA neurological evaluation in June 2010, the examination report 
does not provide sufficient information to rate the Veteran's 
headache disorder under the pertinent rating criteria.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Specifically, while the June 
2010 examination report notes that the Veteran had daily dull 
headaches, the examination report did not describe the severity 
of the Veteran's headaches or indicate whether they are 
prostrating.  There is no other medical evidence of record on and 
after January 1, 2010 which addresses the severity of the 
Veteran's headache disorder.  Accordingly, a new VA examination 
addressing the severity of the Veteran's service-connected 
headache disorder on and after January 1, 2010 must be provided.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA skin 
examination to determine the severity of his 
right neck, right ear, and scalp scars and 
his right lateral chest scars.  All indicated 
tests must be accomplished.  The claims file 
must be made available to the examiner and 
the claims file must be reviewed in 
conjunction with the examination.  The 


examiner must describe in detail the 
Veteran's scars, to include noting the 
specific length and width in inches.  With 
regard to the right neck, right ear, and 
right scalp scars, the examiner must state 
whether the surface contour is elevated or 
depressed on palpation; whether the scars are 
adherent to underlying tissue; whether the 
skin is hypo- or hyper-pigmented in an area 
exceeding six square inches; whether the skin 
texture was abnormal in an area exceeding six 
square inches; and whether the skin is 
indurated and inflexible in an area exceeding 
six square inches.  The examiner must also 
state whether there is any visible or 
palpable tissue loss or gross distortion or 
asymmetry of two features or paired set of 
features.  The examiner must state whether 
any of the Veteran's scars, to include the 
right lateral chest scar, results in any 
limitation of motion or function.  The 
examiner must also indicate whether any of 
the scars result in any neurological 
deficits.  The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and conclusions 
reached, citing the objective medical 
findings leading to the conclusions.  If the 
examiner cannot provide the requested 
opinions without resort to speculation, the 
examiner must so state, and provide the 
reasons that any such opinion would require 
speculation.  The prepared report must be 
typed.

2.  The RO must then have the Veteran undergo 
the appropriate VA examination to determine 
the symptoms and severity of his service-
connected left shoulder shrapnel wound.  The 
Veteran's claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All tests 
and studies deemed necessary, including range 
of motion testing, must be 


performed.  The examiner must identify the 
particular muscle group(s) involved in the 
Veteran's left shoulder shrapnel wound and 
must comment as to whether the disability 
associated with the affected muscle group(s) 
would be considered slight, moderate, 
moderately severe, or severe.  To this end, 
the RO must ensure that the examiner is 
provided with the specific criteria for 
making this determination, as delineated in 
38 C.F.R. § 4.56 and 38 C.F.R. § 4.73.  The 
examiner must comment on the presence or 
absence of the cardinal signs and symptoms of 
muscle disability, including loss of power, 
weakness, lowered threshold of fatigue, pain, 
impairment of coordination, and uncertainty 
of movement.  If motion is found to be 
limited by pain, the examiner must specify at 
what degree of each motion such pain is noted 
to begin.  A complete rationale must be given 
for all opinions and conclusions expressed.  
If any requested opinion cannot be provided 
without resort to speculation, the examiner 
must so state and explain the reason that the 
opinion would require speculation.  The 
report prepared must be typed.

3.  The Veteran must be afforded the 
appropriate VA examination to determine the 
severity of his service-connected headache 
disorder.  All indicated tests must be 
accomplished.  The claims file must be made 
available to the examiner and the claims file 
must be reviewed in conjunction with the 
examination.  The examiner must describe the 
Veteran's headaches in detail, and 
specifically note the character, frequency, 
and duration of the Veteran's headaches, to 
include whether they are prostrating, 
prolonged, or productive of severe economic 
inadaptability.  The examiner must provide a 


comprehensive report including a complete 
rationale for all opinions and conclusions 
reached, citing the objective medical 
findings leading to the conclusions.  If the 
examiner cannot provide the requested 
opinions without resort to speculation, the 
examiner must so state, and provide the 
reasons that any such opinion would require 
speculation.  The prepared report must be 
typed.

4.  The RO must notify the Veteran that it is 
his responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  The examination reports must be reviewed 
by the RO to ensure that they are in complete 
compliance with the directives of this 
remand.  If the reports are deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above, reviewing the 
additional evidence submitted, and conducting 
any other development that may be indicated, 
the RO must readjudicate the Veteran's 
claims.  If any of the claims remain denied, 
a supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After 


the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


